 



July 18, 2006
OMERS Realty Corporation
CPP Investment Board Real Estate Holdings Inc.
- AND -
The Ultimate Software Group of Canada, Inc.
WaterPark Place
20 Bay St., Suite No. 1440,
Toronto, ON
 
LEASE OF OFFICE SPACE
 

 



--------------------------------------------------------------------------------



 



LEASE OF OFFICE SPACE
TABLE OF CONTENTS

                      Page No.   ARTICLE 1.00 DEFINITIONS     1  
 
           
1.01
  Definitions     1  
 
            ARTICLE 2.00 GRANT OF LEASE     2  
 
           
2.01
  Grant     2  
2.02
  Quiet Enjoyment     2  
2.03
  Covenants of Landlord and Tenant     2  
2.04
  Net Lease     2  
 
            ARTICLE 3.00 TERM AND POSSESSION     3  
 
           
3.01
  Term     3  
3.02
  Early Occupancy     3  
3.03
  Delayed Possession     3  
3.04
  Acceptance of Premises     3  
 
            ARTICLE 4.00 RENT OPERATING COSTS AND TAXES     3  
 
           
4.01
  Annual Rent     3  
4.02
  Operating Costs, Taxes and Utilities     3  
4.03
  Rental Taxes     3  
4.04
  Other Charges     4  
4.05
  Payment of Rent — General     4  
4.06
  Rent — Adjustment     4  
4.07
  Payment — Operating Costs and Taxes     4  
 
            ARTICLE 5.00 USE OF PREMISES     5  
 
           
5.01
  Use     5  
5.02
  Compliance with Laws     5  
5.03
  Abandonment     5  
5.04
  Nuisance     5  
5.05
  Extraordinary Installations     5  
5.06
  Jeopardy of Insurance     5  
 
            ARTICLE 6.00 SERVICES, MAINTENANCE, REPAIR AND ALTERATIONS BY
LANDLORD     6  
 
           
6.01
  Operation of Building     6  
6.02
  Services to Premises     6  
6.03
  Building Services     6  
6.04
  Maintenance, Repair and Replacement     6  
6.05
  Additional Services     7  
6.06
  Alterations by Landlord     7  
6.07
  Access by Landlord     8  
6.08
  Energy, Conservation, Safety and Security Policies     8  
 
            ARTICLE 7.00 MAINTENANCE, REPAIR, ALTERATIONS AND IMPROVEMENTS BY
TENANT     8  
 
           
7.01
  Condition of Premises     8  
7.02
  Failure to Maintain Premises     8  
7.03
  Alterations by Tenant     8  

-i-



--------------------------------------------------------------------------------



 



                      Page No.  
7.04  
  Telephone and Computer Systems     10  
7.05  
  Liens     11  
7.06  
  Signs     11  
7.07  
  Removal of Leasehold Improvements — Expiration or Termination of Term     11  
   
            ARTICLE 8.00 TAXES     11  
   
           
8.01  
  Landlord’s Taxes     11  
8.02  
  Tenant’s Taxes     11  
8.03  
  Right to Contest     12  
   
            ARTICLE 9.00 INSURANCE     12  
   
           
9.01  
  Landlord’s Insurance     12  
9.02  
  Tenant’s Insurance     12  
9.03  
  Tenant’s Failure To Insure     13  
 
            ARTICLE 10.00 INDEMNIFICATIONS AND RELEASES     13  
 
           
10.01
  Indemnity by Landlord     13  
10.02
  Release of Landlord     13  
10.03
  Indemnity of Tenant     13  
10.04
  Release of Tenant     13  
10.05
  Mortgagees and Property Managers     14  
 
            ARTICLE 11.00 ASSIGNMENT, SUBLETTING AND OTHER TRANSFERS     14  
 
           
11.01
  Transfer     14  
11.02
  Landlord’s Consent     14  
11.03
  Public Corporations     15  
11.04
  Landlord’s Termination Right     15  
11.05
  Acceptance of Rent     15  
11.06
  Conditions of Consent     15  
 
            ARTICLE 12.00 SURRENDER     16  
 
           
12.01
  Possession     16  
12.02
  Merger     16  
12.03
  Payments After Termination     16  
12.04
  Survival of Obligations     17  
 
            ARTICLE 13.00 HOLDING OVER     17  
 
           
13.01
  Month-to-Month Tenancy     17  
13.02
  General     17  
 
            ARTICLE 14.00 RULES AND REGULATIONS     17  
 
           
14.01
  Purpose     17  
14.02
  Observance     17  
14.03
  Modification     17  
14.04
  Non-Compliance     17  
 
            ARTICLE 15.00 EXPROPRIATION     17  
 
           
15.01
  Expropriation     17  
 
            ARTICLE 16.00 DAMAGE BY FIRE OR OTHER CASUALTY     18  
 
           
16.01
  Limited Damage to Premises     18  
16.02
  Major Damage to Premises     18  
16.03
  Abatement     18  
16.04
  Major Damage to Building     18  
16.05
  Limitation on Landlord’s Liability     18  

- ii -



--------------------------------------------------------------------------------



 



                      Page No.   ARTICLE 17.00 TRANSFERS BY LANDLORD     19  
 
           
17.01
  Sale, Conveyance and Assignment     19  
17.02
  Effect of Sale, Conveyance or Assignment     19  
17.03
  Subordination     19  
17.04
  Attornment     19  
17.05
  Effect of Attornment     19  
 
            ARTICLE 18.00 NOTICES, ACKNOWLEDGEMENTS, AUTHORITIES FOR ACTION    
19  
 
           
18.01
  Notices     19  
18.02
  Acknowledgements     20  
18.03
  Authorities of Action     20  
 
            ARTICLE 19.00 DEFAULT     20  
 
           
19.01
  Interest and Costs     20  
19.02
  Right of Landlord to Perform Covenants     20  
19.03
  Events of Default     21  
19.04
  Waiver of Exemption and Redemption     21  
19.05
  Payments     22  
19.06
  Remedies Cumulative     22  
19.07
  Collateral Rights     22  
 
            ARTICLE 20.00 MISCELLANEOUS     22  
 
           
20.01
  Relationship of Parties     22  
20.02
  Consent Not Unreasonably Withheld     22  
20.03
  Name of Building     23  
20.04
  Applicable Law and Construction     23  
20.05
  Entire Agreement     23  
20.06
  Registration     23  
20.07
  Amendment or Modification     23  
20.08
  Construed Covenants and Severability     23  
20.09
  Planning Act     23  
20.10
  No Implied Surrender or Waiver     23  
20.11
  Application of Payments     24  
20.12
  Successors Bound     24  
20.13
  Liability of Landlord     24  
20.14
  Force Majeure     24  
 
           
SCHEDULES
           
 
           
SCHEDULE A
           
SCHEDULE B
           
SCHEDULE C
           
SCHEDULE D
           

 



--------------------------------------------------------------------------------



 



LEASE OF OFFICE SPACE
DATE: August 22, 2006
BETWEEN:
OMERS Realty Corporation
CPP Investment Board Real Estate Holdings Inc.
(“Landlord”)
AND
The Ultimate Software Group of Canada, Inc.
(“Tenant”)
PREMISES: WaterPark Place, 20 Bay St., Suite No. 1440, Toronto, ON M5J 2N8
LANDLORD AND TENANT, in consideration of the covenants herein contained, hereby
agree as follows:
ARTICLE 1.00 DEFINITIONS
1.01 Definitions
In this Lease.

  (a)   “Annual Rent” means in respect of the following period(s), the following
annual amount(s), monthly installment(s) and annual rates calculated on the
basis of the Square Feet in the Premises:

                              Annual   Monthly   Annual Square Period   Amount  
Installment   Foot Rate
For Lease Years 1 to 3
  $ 42,769.00     $ 3,564.08     $19.00  

  (b)   “Article” means an article of this Lease.     (c)   “Commencement Date”
means the first day of the Term.     (d)   “Fiscal Year” means the period ending
on December 31st (all or part of which falls within the Term) or such other
period from time to time determined by Landlord.     (e)   “Lease” means this
lease, Schedules A, B, C and, if applicable, D to this Lease, and every properly
executed instrument which by its terms amends, modifies or supplements this
Lease.     (f)   “Leasehold Improvements” means the alterations, fixtures and
improvements in or serving the Premises made from time to time by or on behalf
of Tenant or any prior occupant of the Premises with the exception only of
furniture and equipment not in the nature of fixtures.     (g)   “Operating
Costs” means the amounts determined in accordance with section 2.02 of
Schedule B.     (h)   “Other Charges” means amounts payable to Landlord under
Article 4.04.

- Page 1 -



--------------------------------------------------------------------------------



 



  (i)   “Premises” means the area on the 14th floor of the Building shown
hatched on Schedule A and shall extend from the upper surface of the structural
sub-floor to the lower surface of the suspended ceiling within the boundaries of
the Premises as described in Section 3.00 of Schedule B.     (j)   “Prime” means
the rate of interest per annum from time to time announced by The Toronto
Dominion Bank or its successors and reported to the Bank of Canada as its prime
rate for Canadian dollar loans.     (k)   “Rent” means the aggregate of all
amounts payable by Tenant pursuant to any provision of this Lease except under
Article 4.03.     (1)   “Rental Taxes” means any tax or duty imposed upon either
Landlord or Tenant which is measured by or based in whole or in part directly
upon the Rent payable under this Lease or in respect of the rental or rental
value of premises under this Lease whether existing at the date hereof or
hereafter imposed by any governmental authority including, without limitation,
goods and services taxes, value added tax, business transfer tax, sales tax,
federal sales tax, excise taxes or duties or any tax similar to the foregoing.  
  (m)   “Rules and Regulations” means the rules and regulations from time to
time made by Landlord and consisting as of the Commencement Date of those listed
in Schedule C.     (n)   “Square Feet in the Premises” means 2,251 square feet
to be determined by Landlord in accordance with Section 3.00 of Schedule B.    
(o)   “Tenant’s Proportionate Share” means the amount determined in accordance
with section 2.01(c) of Schedule B.     (p)   “Term” means the period of time
set out in Article 3.01.

ARTICLE 2.00 GRANT OF LEASE

2.01   Grant       Landlord hereby demises and leases the Premises to Tenant,
and Tenant, subject to Landlord’s Work, hereby leases and accepts the Premises
from Landlord, in a “then as is” condition, to have and to hold during the Term,
subject to the terms and conditions of this Lease. Landlord hereby grants to
Tenant a non-exclusive licence throughout the Term subject to control of
Landlord and to Landlord’s right to alter them in accordance with this Lease to
use those parts of the Common Areas providing access to or, in the case of the
area above the suspended ceiling to the lower surface of the structural ceiling,
servicing the Premises.   2.02   Quiet Enjoyment       If Tenant pays Rent,
fully performs all its obligations under this Lease and there has been no
default, Tenant shall be entitled to peaceful and quiet enjoyment of the
Premises for the Term without interruption or interference by Landlord or any
person claiming through Landlord.   2.03   Covenants of Landlord and Tenant    
  Landlord covenants to observe and perform all of the terms and conditions to
be observed and performed by Landlord under this Lease. Tenant covenants to pay
the Rent when due under this Lease and to observe and perform all of the terms
and conditions to be observed and performed by Tenant under this Lease.   2.04  
Net Lease       Tenant acknowledges and agrees that it is intended that the
Lease and the Rent payable hereunder are completely net and carefree to
Landlord.

- Page 2 -



--------------------------------------------------------------------------------



 



ARTICLE 3.00 TERM AND POSSESSION

3.01   Term       Notwithstanding Articles 3.02 and 3.03, the Term of this Lease
shall be three (3) years beginning on the 1st of October, 2006 and ending on the
last day of the month of September, 2009, unless terminated earlier as provided
in this Lease.   3.02   Early Occupancy       Intentionally deleted.   3.03  
Delayed Possession       If Landlord is for any reason delayed in delivering
possession of the Premises to Tenant on the Commencement Date, then Tenant shall
take possession of the Premises on the date when Landlord delivers possession
thereof, which date shall be conclusively established by Landlord by notice to
Tenant. This Lease shall not be void or voidable nor shall Landlord be liable to
Tenant for any loss or damage resulting from any delay in delivering possession
of the Premises to Tenant. If such delay is not principally caused by or
attributable to Tenant, no Rent shall be payable by Tenant for the period prior
to the date on which Landlord can so deliver possession of the Premises. If
Landlord is for any reason delayed in delivering only part of the Premises, the
provisions of this Article shall apply, making necessary changes, to such part.
      Notwithstanding the above, the Commencement Date shall be extended by one
day for every one day of delay but in any event the Commencement Date shall be
no later than November 1, 2006. If the delay extends beyond November 1, 2006,
then Tenant, at its sole option, shall have the right to terminate this lease.  
3.04   Acceptance of Premises       Taking possession of all or any part of the
Premises by Tenant shall be conclusive evidence as against Tenant that the
Premises or such part thereof are in satisfactory condition.

ARTICLE 4.00 RENT, OPERATING COSTS AND TAXES

4.01   Annual Rent       Tenant shall pay to Landlord as Annual Rent the
amount(s) set out in Article 1.01(a), payable in advance and without notice in
monthly installments as set out in Article 1.01(a), on the Commencement Date and
on the first day of each calendar month thereafter during the Term.   4.02  
Operating Costs, Taxes and Utilities       Tenant shall pay to Landlord, at the
times and in the manner provided in Article 4.07, Taxes, utilities and Tenant’s
Proportionate Share of Operating Costs all as determined under this Lease
including Schedule B.   4.03   Rental Taxes       Tenant shall pay to Landlord
all Rental Taxes applicable from time to time. Landlord shall calculate the
amount of Rental Taxes payable by Tenant in accordance with the applicable
legislation and Tenant shall pay such amount together with monthly installments
of Rent. The amount payable by Tenant under this Article 4.03 shall be deemed
not to be Rent for the purpose of such calculation but in the event of a failure
by Tenant to pay under this Article 4.03, Landlord shall have the same rights
and remedies as it has in the event of default by Tenant in the payment of Rent.

- Page 3 -



--------------------------------------------------------------------------------



 



4.04   Other Charges       Tenant shall pay to Landlord, at the times and in the
manner provided in this Lease or, if not so provided, upon demand by Landlord,
all amounts (other than those payable under Articles 4.01, 4.02, and 4.03) that
are payable by Tenant under this Lease.   4.05   Payment of Rent — General      
All amounts payable by Tenant under this Lease, except that payable under
Article 4.03, shall be deemed to be Rent and shall be payable and recoverable as
Rent in the manner herein provided, and Landlord shall have all rights against
Tenant for default in any such payment as in the case of arrears of Rent. Tenant
shall pay to Landlord Rent, in legal tender of the jurisdiction in which the
Building is located, without deduction or set-off, as a covenant independent of
all other covenants of Landlord or Tenant in this Lease. At Landlord’s request,
Tenant will make all payments under this Lease by way of electronic funds
transfer from Tenant’s bank account and will execute and deliver either
concurrently with this Lease or from time to time within three (3) business days
following request therefor, such documentation as may be required by Landlord
and its bank in order to effect all payments under this Lease by electronic
funds transfer. Tenant’s obligation to pay Rent shall survive the expiration or
earlier termination of this Lease.   4.06   Rent — Adjustment       If the Term
begins on a day other than the first day of a calendar month or ends on a day
other than the last day of a calendar month, the Rent payable for such month
shall be prorated on a per diem basis using a three hundred and sixty five
(365) day period.   4.07   Payment — Operating Costs and Taxes

  (a)   Prior to the Commencement Date and the beginning of each Fiscal Year
thereafter, Landlord shall compute and deliver to Tenant a bona fide estimate of
Taxes and Tenant’s Proportionate Share of Operating Costs for the appropriate
Fiscal Year and without further notice Tenant shall pay to Landlord in monthly
installments one-twelfth (1/12th) of such estimate simultaneously with Tenant’s
payments of Annual Rent.     (b)   Landlord shall deliver to Tenant within one
hundred twenty (120) days after the end of each Fiscal Year a written statement
(the “Statement”) setting out in reasonable detail the amount of Operating Costs
and Taxes for such Fiscal Year and certified by a representative of Landlord. If
the amount of Taxes and Tenant’s Proportionate Share of Operating Costs actually
paid by Tenant to Landlord during such Fiscal Year differs from the amount of
Taxes and Tenant’s Proportionate Share of Operating Costs payable for such
Fiscal Year, Tenant shall pay such difference or Landlord shall credit Tenant’s
account (as the case may be), without interest within thirty (30) days after the
date of delivery of the Statement. Failure of Landlord to render any statement
under this section shall not prejudice Landlord’s right to render such Statement
thereafter or with respect to any other period, or relieve Tenant from its
obligations hereunder.     (c)   If Tenant disputes the accuracy of any
Statement, Tenant shall nevertheless make payment in accordance with the
Statement, but the disagreement shall be referred by Landlord for prompt
decision to an independent professional consultant, acceptable to Tenant acting
reasonably, who is qualified by education and experience to make such decision
and who shall be deemed to be acting as an expert and not an arbitrator. The
consultant’s signed determination shall be final and binding on both Landlord
and Tenant. Any adjustment required to any previous payment made by Tenant or
Landlord by reason of any such determination shall be made within fourteen
(14) days thereof, and the party required to pay such adjustment shall bear all
costs of the consultant, except that if the amount to be paid is three percent
(3%) or less of the amount in dispute, Tenant shall pay all such costs.     (d)
  Tenant may only dispute a Statement and claim a re-adjustment by notice given
to Landlord within six (6) months after the date of delivery of the Statement to
Tenant.

- Page 4 -



--------------------------------------------------------------------------------



 



ARTICLE 5.00 USE OF PREMISES

5.01   Use       The Premises shall be actively, diligently and continuously
used and occupied as a business office for the business of information
technology services as initially conducted in the Premises. Tenant shall operate
the business office in a first-class, reputable manner befitting the reputation
and image of the Building.   5.02   Compliance with Laws       Tenant shall use
and occupy and shall cause the Premises to be used and occupied in a safe,
careful and proper manner so as not to contravene any present or future
governmental or quasi-governmental laws in force or regulations or orders,
including without limitation all applicable environmental laws, regulations or
orders. If due primarily to Tenant’s use or occupancy of the Premises,
improvements are necessary to comply with any of the foregoing or with the
requirements of insurance carriers, Tenant shall pay to Landlord the entire cost
thereof. Tenant will immediately advise Landlord in writing of (i) any and all
governmental or regulatory notices, orders and/or actions instituted, completed,
or threatened affecting the Premises; and (ii) all claims made or threatened by
any third party against Tenant, Landlord or the Premises arising out of Tenant’s
use or occupancy of the Premises and the Land.   5.03   Abandonment       Tenant
shall not vacate or abandon the Premises.   5.04   Nuisance       Tenant shall
not cause or maintain any nuisance in or about the Premises, and shall keep the
Premises free of debris or anything kept in a manner which attracts rodents,
vermin and anything of a dangerous, noxious or offensive nature or which could
create a fire hazard (through undue load on electrical circuits or otherwise) or
undue vibration, heat or noise.   5.05   Extraordinary Installations      
Tenant shall not install anything that might affect the integrity or capacity of
either the structure or the systems of the Building.   5.06   Jeopardy of
Insurance       Tenant shall neither do nor omit to do anything that might
result in any increase in the premiums for insurance maintained by Landlord in
respect of the Building or which might result in the actual or threatened
reduction or cancellation of or material adverse change in such insurance. If
the premiums for such insurance are increased as a result of the use or
occupancy of the Premises or any article kept on the Premises or any act or
omission of Tenant or any person for whom Tenant is in law responsible or any
subtenant of the Premises, or if any such insurance is actually, or threatened
to be, either cancelled, reduced or materially adversely changed by an insurer
by reason of the use or occupancy of the Premises, and if Tenant fails to remedy
the condition or the use or occupancy giving rise to such actual or threatened
cancellation, reduction or change within forty-eight (48) hours after notice
thereof, Landlord may, without limiting its other remedies for the default,
either:

  (a)   re-enter and take possession of the Premises forthwith upon notice by
Landlord to Tenant of its intention to do so; or     (b)   enter upon the
Premises and remedy the condition, use or occupancy giving rise to such actual
or threatened cancellation, reduction or change, and Tenant shall pay to
Landlord its cost of doing so forthwith on demand. No such entry by Landlord
shall be deemed a re-entry or a breach of Article 2.02 and Landlord shall not be
liable for any damage to either the Premises or any property located on the
Premises as a result of such entry.

- Page 5 -



--------------------------------------------------------------------------------



 



ARTICLE 6.00 SERVICES, MAINTENANCE, REPAIR AND ALTERATIONS BY LANDLORD

6.01   Operation of Building       Subject to Tenant performing its obligations
under this Lease, Landlord shall operate and maintain the Building in accordance
with all applicable laws and regulations and with standards from time to time
prevailing for similar office buildings in the area in which the Building is
located, subject, however, to the limitations occasioned by the design and age
of the Building and the capacity of its systems and shall provide the services
set out in Articles 6.02, 6.03 and 6.04, subject to such limitations, and shall
be entitled to make the alterations set out in Article 6.06. Landlord’s costs
associated with this Article 6.00 that are properly includable in Operating
Costs shall be included.   6.02   Services to Premises       Landlord shall
provide in the Premises:

  (a)   heat, ventilation and cooling as required for the comfortable use and
occupancy of the Premises during Normal Business Hours;     (b)   janitor
services, as reasonably required to keep the Premises in a clean and tidy
condition, provided that Tenant shall leave the Premises in a reasonably tidy
condition at the end of each business day;     (c)   electric power for lighting
and small business office equipment (but not lighting or equipment using amounts
of power disproportionate to that used by typical office tenants); and     (d)  
replacement of the standard fluorescent tubes, light bulbs and ballasts used in
the Building as required from time to time as a result of normal usage.

6.03   Building Services       Landlord shall provide in the Building:

  (a)   domestic running water and necessary supplies in washrooms sufficient
for the normal use thereof by occupants in the Building;     (b)   elevator or
escalator service if included in the Building;     (c)   heat, ventilation,
cooling, lighting, electric power, domestic running water, and janitor service
in those areas of the Building from time to time designated by Landlord for use
during Normal Business Hours by Tenant in common with all tenants and other
persons in the Building but under the exclusive control of Landlord;     (d)   a
general directory board on which Tenant shall be entitled to have its name
shown, provided that Landlord shall have exclusive control thereof and of the
space thereon to be allocated to each tenant; and     (e)   maintenance, repair,
and replacement as set out in Article 6.04.

6.04   Maintenance, Repair and Replacement       Landlord shall operate,
maintain, repair and replace the systems, facilities and equipment necessary for
the provision of services of Landlord under Articles 6.02 and 6.03 and shall
maintain and repair the foundations, structure and roof of the Building and
repair damage to the Building which Landlord is obligated to insure against
under Article 9.00, provided that:

- Page 6 -



--------------------------------------------------------------------------------



 



  (a)   if all or part of such systems, facilities and equipment require
maintenance or inspections or are destroyed, damaged or impaired, Landlord shall
have a reasonable time in which to complete the necessary repair or replacement,
and during the period of repair or replacement shall only be required to
maintain such services as are reasonably possible in the circumstances;     (b)
  Landlord shall use reasonable diligence in carrying out its obligations under
this Article 6.04, but shall not be liable in any circumstances for any direct,
indirect or consequential damages to Tenant or any other person or property for
any failure to do so;     (c)   no reduction or discontinuance of such services
or loss of use of the Premises shall be construed as an eviction of Tenant or
(except as specifically provided in this Lease) release Tenant from any
obligation under this Lease; and     (d)   nothing contained herein shall
derogate from the provisions of Article 16.00.

6.05   Additional Services

  (a)   If from time to time requested in writing by Tenant and to the extent
that Landlord is reasonably able to do so, Landlord may elect to provide in the
Premises services in addition to those set out in Article 6.02, provided that
Tenant shall within ten (10) days of receipt of any invoices for any such
additional service pay Landlord therefor at such reasonable rates as Landlord
may from time to time establish.     (b)   Tenant shall not without Landlord’s
written consent install in the Premises equipment which generates sufficient
heat to affect the temperature otherwise maintained in the Premises by the air
conditioning system as normally operated. Landlord may install supplementary air
conditioning units, facilities or services in the Premises, or modify its air
conditioning system, as may in Landlord’s reasonable opinion be required to
maintain proper temperature levels, and Tenant shall pay Landlord within ten
(10) days of receipt of any invoice for the cost thereof, including
installation, operation and maintenance expense plus fifteen percent (15%) of
such costs for overhead.     (c)   If Landlord shall from time to time
reasonably determine that the use of electricity or any other utility or service
in the Premises is disproportionate to the use of other typical office tenants,
Landlord may separately charge Tenant for the excess costs attributable to such
disproportionate use calculated on a reasonable basis.     (d)   Landlord may
install and maintain at Tenant’s expense, metering devices for measuring the use
of any utility or service in the Premises. Tenant shall pay Landlord within ten
(10) days of receipt of any invoice for the cost of installation and maintenance
of such device plus fifteen percent (15%) of such cost on account of Landlord’s
overhead.

6.06   Alterations by Landlord       Landlord may from time to time:

  (a)   make repairs, replacements, changes or additions to the structure,
systems, facilities and equipment in the Building (including the Premises) where
necessary to serve the Premises or other parts of the Building;     (b)   make
changes in or additions to any part of the Building not in or forming part of
the Premises;     (c)   terminate or amend Tenant’s right of use of any of the
Common Areas or eliminate or change the location and size of any of the Common
Areas or their facilities;     (d)   retain contractors and employ all
personnel, including supervisory personnel and managers, that Landlord considers
necessary for the effective maintenance, repair, operation, management and
control of the Building; and

- Page 7 -



--------------------------------------------------------------------------------



 



  (e)   do and perform such other acts in and to the Building or any of its
component parts as Landlord considers reasonable for the proper and efficient
maintenance, repair, operation, management and control of the Building,

    provided that in the course of Landlord’s exercise of its rights hereunder,
Landlord shall be deemed not to have re-entered the Premises nor to have
breached Article 2.02. Landlord shall perform all of its work as expeditiously
as is reasonably possible so as to interfere as little as is reasonably possible
with Tenant’s use of the Premises.   6.07   Access by Landlord       Tenant
shall permit Landlord, its agents and consultants to enter the Premises outside
Normal Business Hours, and during Normal Business Hours if such entry is
necessitated by an emergency or will not unreasonably disturb or interfere with
Tenant’s use of the Premises, to inspect, to provide services or make repairs,
replacements, changes or alterations as set out in this Lease, to take such
steps as Landlord may deem necessary for the safety, improvement or preservation
of the Premises or the Building, to remedy any nuisance in the Premises, to show
the Premises to mortgagees, prospective mortgagees, purchasers, and prospective
purchasers and, during the last eighteen (18) months of the Term, to prospective
tenants. Landlord shall whenever possible consult with Tenant prior to such
entry, but no such entry shall constitute a re-entry by Landlord or an eviction
or entitle Tenant to any abatement of Rent.   6.08   Energy, Conservation,
Safety and Security Policies       Landlord shall be deemed to have observed and
performed the terms and conditions to be performed by Landlord under this Lease,
including those relating to the provision of utilities and services, if in so
doing it acts in accordance with any directive, policy or request of any
governmental or quasi-governmental authority in respect of any energy,
conservation, safety or security matter. Tenant shall at the request of Landlord
comply with any such directive, policy or request.

ARTICLE 7.00 MAINTENANCE, REPAIR, ALTERATIONS AND IMPROVEMENTS BY TENANT

7.01   Condition of Premises       Except to the extent that Landlord is
specifically responsible therefor under this Lease, Tenant shall maintain and
repair the Premises and all Leasehold Improvements therein and keep them in good
order and condition, including:

  (a)   repainting and redecorating the Premises and cleaning window coverings
and carpets in each case at reasonable intervals; and     (b)   making repairs,
replacements and alterations as needed, including those necessary to comply with
the requirements of any governmental or quasi-governmental authority having
jurisdiction.

7.02   Failure to Maintain Premises       If Tenant fails to perform any
obligation under Article 7.01, then on not less than ten (10) days notice to
Tenant Landlord may enter the Premises and perform such obligation without
liability to Tenant for any loss or damage to Tenant thereby incurred, and
Tenant shall pay Landlord the cost thereof plus twenty percent (20%) of such
cost for overhead and supervision, within ten (10) days of its receipt of
Landlord’s invoice therefor.   7.03   Alterations by Tenant       Tenant may
from time to time at its own expense install Leasehold Improvements and alter
existing Leasehold Improvements (the “Tenant’s Work”) provided that:

- Page 8 -



--------------------------------------------------------------------------------



 



  (a)   the Tenant’s Work shall not commence without the prior written approval
of Landlord, which approval shall not be unreasonably withheld or delayed.
Landlord acknowledges and agrees that its written approval shall include a
detailed list of those improvements, including those improvements installed
during the Early Occupancy Period, that Landlord will require Tenant to remove
at the end of the Term or earlier termination thereof (the “Removable Leasehold
Improvements”);     (b)   Tenant shall have furnished Landlord with two
(2) complete sets of professionally prepared working drawings (which shall
include any architectural, structural, electrical, mechanical, computer system
wiring and telecommunication plans) of the proposed Tenant’s Work. Landlord
requires that Tenant retain Landlord’s base building mechanical, electrical and
structural engineering consultants to ensure compatibility of base building
systems and the Tenant’s Work. If Tenant uses other consultants for the
preparation of Tenant’s working drawings, then Landlord may elect to retain
architects and engineers to review such working drawings for the purpose of
approving the proposed Tenant’s Work (it being understood that notwithstanding
such approval, Landlord shall have no responsibility with respect to the
adequacy of such working drawings). Tenant shall pay on demand to Landlord the
costs for the examination of such drawings by either Landlord or an outside
consultant plus an amount equal to fifteen percent (15%) of such costs for
overhead;     (c)   In addition to any other payment contained in this Article,
Tenant shall pay to Landlord, on demand, a fee of eighty cents ($0.80) per
square foot of the Square Feet in the Premises for coordination services
provided by Landlord during Tenant’s construction of its Tenant’s Work which
total cost of said Tenant’s Work exceeds ten thousand dollars ($10,000.00) in
the aggregate as proven by receipted invoices supplied to Landlord;     (d)  
Landlord shall have approved, prior to commencement of the Tenant’s Work, the
contractors and subcontractors and their respective labour affiliations;     (e)
  Tenant shall have provided prior to the commencement of the Tenant’s Work,
performance and payment bonds as well as proof of workers compensation, all
risks, builders’ risk, and contractors’ public liability and property damage
insurance coverage, with Landlord and any mortgagee, as required by Landlord to
be named as additional insureds, in amounts with insurers, and in form
reasonably satisfactory to Landlord, which shall remain in effect during the
entire period in which the Tenant’s Work will be carried out;     (f)   Tenant
will deliver a complete list identifying every contractor and sub-contractor,
accompanied by an up- to-date valid clearance certificate for each of them
issued by the appropriate worker compensation, safety and insurance authority,
and Tenant will not use any contractor or permit the use of any sub-contractor
that is not identified on the list;     (g)   Tenant acknowledges that certain
Tenant’s Work may require modification and interfacing with the base building
and its systems and structure. If any proposed Tenant’s Work could affect the
structure, the exterior walls or the systems of the Building, Landlord may
require that any such Tenant’s Work be performed by either Landlord or its
contractors in which case Tenant shall pay Landlord’s cost and fifteen percent
(15%) thereof for overhead;     (h)   Tenant shall have provided to Landlord a
copy of the contract for the Tenant’s Work and evidence satisfactory to Landlord
as to the existence of all necessary permits;     (i)   Tenant shall perform the
Tenant’s Work or cause the Tenant’s Work to be performed: (i) in accordance with
any construction methods and procedures manual for the Building; (ii) in
accordance with the plans and specifications submitted to and approved by
Landlord; (iii) in accordance with any conditions, regulations, procedures or
rules imposed by Landlord; (iv) in compliance with all applicable laws
(including occupational health and safety, and workplace hazardous materials
information system requirements and legislation); and (v) in a good and
workmanlike and expeditious manner using new materials;     (j)   Landlord may
inspect construction as it proceeds (the onus being on Tenant to advise Landlord
whenever any phase has been completed so that an inspection can be made);

- Page 9 -



--------------------------------------------------------------------------------



 



  (k)   upon completion of the Tenant’s Work, Tenant shall provide Landlord with
a complete set of “as built” drawings for the Tenant’s Work; and     (l)   if
Tenant fails to observe any of the requirements of this Article, Landlord may
require that construction stop and that the Premises be restored to their prior
condition failing which Landlord may do so and Tenant shall pay Landlord’s cost
plus fifteen percent (15%) thereof for overhead.

    Any increase in Operating Costs or Taxes attributable to such Tenant’s Work
shall be borne by Tenant.   7.04   Telephone and Computer Systems

  (a)   Tenant may utilize a telecommunication service provider of its choice,
subject to the provisions of this Lease, including but not limited to the
following:

  (i)   the service provider shall execute and deliver Landlord’s standard form
of license agreement which shall include a provision for Landlord to receive
reasonable compensation for the use of the space for the service provider’s
equipment and materials;     (ii)   Landlord shall incur no expense or liability
whatsoever with respect to any aspect of the provision of telecommunication
services, including without limitation, the cost of installation, service,
materials, repairs, maintenance, and interruption or loss of telecommunication
service;     (iii)   Landlord must first reasonably determine that there is
sufficient space in the risers of the Building for the installation of the
service provider’s equipment and materials; and     (iv)   if the service
provider chosen by Tenant begins to provide service to the Building as the
result of the Tenant’s choosing the service provider, Tenant shall indemnify and
hold harmless Landlord for all losses, claims, demands, expenses, and judgements
against Landlord caused by or arising out of, either directly or indirectly, any
acts or omissions by the service provider, its contractors and those for whom
they are responsible at law..

  (b)   As part of the Tenant’s Work, Tenant shall be responsible for the costs
associated with the supply and installation of telephone, computer and other
communications equipment and systems and related wiring within the Premises to
the boundary of the Premises for hook up or other integration with telephone and
other communications equipment and systems of a telephone or other
communications service provider,     (c)   Landlord shall supply space in risers
in the Building and space on the floor(s) of the Building in which the Premises
are located, the location of which shall be designated by Landlord in its sole
discretion, to telecommunication service providers who have entered into
Landlord’s standard form of license agreement for the purpose, without any cost
or expense to Landlord therefor, of permitting installation in such risers and
on such floor(s) of telephone and other communications services and systems
(including data cable patch panels) to the Premises at a point designated by
Landlord.     (d)   Landlord shall have the right to assume control of the
cables and other telecommunication equipment in the Building and may designate
them as part of the Common Areas.     (e)   Tenant releases Landlord from all
claims for loss or damage which it might suffer as the result of any
interruption of telecommunication service regardless of how it occurs and
regardless of negligence on the part of Landlord, any contractor of Landlord,
and any person for whom they are responsible at law, and Tenant will indemnify
Landlord against all claims by third parties related to interruption of
telecommunication services with Tenant, or any other occupant of the Premises,
regardless of how caused and regardless of negligence on the part of the
Landlord, its contractors and those for whom they are responsible at law.

- Page 10 -



--------------------------------------------------------------------------------



 



  (f)   If required by Landlord, Tenant will change its service provider if the
license agreement referred to above is terminated or expires without being
renewed. Landlord has no obligation to ensure continuation of service by
Tenant’s service provider.

7.05   Liens       Tenant shall pay before delinquency all costs for work done
in the Premises which could result in any lien or encumbrance on the Land or
Building, shall keep the title to the Land and the Building free and clear of
any lien or encumbrance and shall indemnify and hold harmless Landlord from and
against any claim, loss, cost, demand and legal or other expense, whether in
respect of any lien or otherwise, arising from the supply of material, services
or labour for such work or otherwise. Tenant shall immediately notify Landlord
of any such lien or encumbrance of which it has or reasonably should have
knowledge, and shall cause the same to be removed or vacated within five
(5) days failing which Landlord may take such action as Landlord deems necessary
to remove or vacate the same and Tenant shall pay to Landlord on demand the
entire cost thereof plus an administration fee of fifteen percent (15%) of such
cost. Tenant shall not mortgage, charge, grant a security interest in or
otherwise encumber any Leasehold Improvements.   7.06   Signs       Any sign,
lettering or design in the Premises that is visible from the exterior of the
Premises shall be subject to approval by Landlord, and shall conform to the
uniform pattern of identification signs for tenants in the Building as
prescribed by Landlord. Tenant shall not inscribe or affix any sign, lettering
or design which is visible from the exterior of the Building.   7.07   Removal
of Leasehold Improvements — Expiration or Termination of Term       Subject as
hereinafter provided, immediately prior to the expiration of the Term, or
immediately following the termination thereof, Tenant shall remove all Removable
Leasehold Improvements, as defined in Section 7.03 of this Lease; trade
fixtures; personal property; and any signs and repair any damage to the Building
or the Premises occasioned by such installation and removal. Landlord may, by
notice given prior to the expiration of the Term, or immediately following the
termination thereof, elect to remove some or all of the Removable Leasehold
Improvements and Tenant shall pay Landlord’s cost on account thereof plus an
administration fee of fifteen percent (15%) of the cost. Upon the expiration or
earlier termination of the Term, all trade fixtures, personal property and signs
of Tenant remaining in the Premises shall at the option of Landlord become its
property, and may be appropriated, sold, removed, destroyed or otherwise
disposed of by Landlord without notice or obligation to compensate Tenant or to
account to Tenant, and Tenant shall pay to Landlord on demand all costs incurred
by Landlord in connection therewith, plus an administration fee of fifteen
percent (15%) of the costs.

ARTICLE 8.00 TAXES

8.01   Landlord’s Taxes       Landlord shall pay before delinquency (subject to
Tenant’s obligation to pay Operating Costs and Taxes under Article 4.02) every
real estate tax, assessment, licence fee and other charge, excepting Tenant’s
taxes under Article 8.02, which is imposed, levied, assessed or charged by any
governmental or quasi-governmental authority having jurisdiction upon or on
account of the Land or the Building.   8.02   Tenant’s Taxes       Tenant shall
pay to the appropriate authority before delinquency every tax, assessment,
licence fee, excise and other charge, however described, which is imposed,
levied, assessed or charged by any governmental or quasi-governmental authority
having jurisdiction upon or on account of:

  (a)   operations at, occupancy of, or conduct of business in or from the
Premises by or with the permission of Tenant; and

- Page 11 -



--------------------------------------------------------------------------------



 



  (b)   Leasehold Improvements and all property in the Premises that is not
owned by Landlord.

    provided that if Landlord so elects by notice to Tenant, Tenant shall pay to
Landlord any amounts payable under this Article 8.02 in monthly installments and
Landlord shall remit such amounts to the appropriate authorities.   8.03   Right
to Contest       Tenant shall not contest the validity or amount of any tax,
assessment, licence fee, excise fee and other charge payable under Article 8.01.
Tenant shall have the right to contest the validity or amount of any tax,
assessment, licence fee, excise fee and other charge payable under Article 8.02,
provided that no contest by Tenant may involve the possibility of forfeiture,
sale or disturbance of Landlord’s interest in the Premises or result in any
increase in taxes paid by other tenants in the Building or taxes under
Article 8.01 and that upon the final determination of any contest by Tenant,
Tenant shall immediately pay the amount found to be due, together with any
costs, penalties and interest. Tenant shall indemnify Landlord for any costs,
expenses, liabilities or damages, including without limitation increases in
taxes which are or may be suffered by Landlord directly or indirectly as a
result of such contest.

ARTICLE 9.00 INSURANCE

9.01   Landlord’s Insurance       Landlord shall maintain (Landlord’s cost of
compliance with this Article 9.01 being included in Operating Costs) liability
insurance, all risk property insurance, boiler and pressure vessel insurance,
and other insurance on the Building and all property and interest of Landlord in
the Building as determined by Landlord with coverage and in amounts that are
comparable to coverages typically maintained by the owners of similar buildings
in the vicinity of the Building.   9.02   Tenant’s Insurance       Tenant shall
maintain:

  (a)   all risk property insurance in amounts sufficient to fully cover, on a
replacement cost basis without deduction for depreciation, all Leasehold
Improvements and all property, including without limitation Tenant’s inventory,
furniture and movable equipment, in the Premises which is not owned by Landlord;
    (b)   if applicable, boiler and machinery insurance on a replacement cost
basis to cover Leasehold Improvements and all property in the Premises that is
not owned by Landlord;     (c)   liability insurance on an occurrence basis,
against claims for bodily injury, personal injury and property damage in or
about the Premises, contractual liability, tenant’s legal liability, non-owned
automobile liability, and owner’s and contractors protective liability, in
amounts which are from time to time acceptable to a prudent tenant in the
community in which the Building is located, but not less than $5,000,000.00 in
respect of each occurrence. Landlord acknowledges that the $5,000,000.00 per
occurrence limit may be created through any combination of primary and
excess/umbrella insurance;     (d)   business interruption insurance including
loss of profits; and     (e)   any other form of insurance, in such amounts and
against such risks, as Landlord may in its discretion require.

Policies for such insurance shall (i) be in a form, on terms and with an insurer
approved by Landlord, (ii) require at least thirty (30) days’ written notice to
Landlord of termination or material alteration during the Term, (iii) waive any
right of subrogation against Landlord and those for whom Landlord is at law
responsible, (iv) contain a standard mortgage clause as required by any
mortgagee, (v) contain a provision that Tenant’s insurance is primary, (vi) not
call into contribution any other insurance available to Landlord, (vii) contain
a severability of

- Page 12 -



--------------------------------------------------------------------------------



 



    interests clause and a cross-liability clause, where applicable and shall
not contain a co-insurance clause, and (viii) add Landlord and its mortgagees as
additional insureds. If requested by Landlord, Tenant shall from time to time
promptly deliver to Landlord certified copies or other evidence satisfactory to
Landlord of such policies, and evidence satisfactory to Landlord that all
premiums thereon have been paid and the policies are in full force and effect.  
9.03   Tenant’s Failure To Insure       Should Tenant fail to maintain the
insurance required in Article 9.02, in addition to its rights under
Article 19.03, Landlord may elect to obtain the required insurance. Tenant shall
upon demand pay to Landlord, as Rent, Landlord’s cost of obtaining such
insurance.

ARTICLE 10.00 INDEMNIFICATIONS AND RELEASES

10.01   Indemnity by Landlord       The Tenant indemnifies and holds harmless
the Landlord, its directors, officers, shareholders, employees and agents from
any and all claims, demands, and costs for damage and injury, including death,
to the person or property of any person, firm or corporation, (except for the
Landlord and its employees) arising out of the Tenant’s use of or operations in
the Premises, including the Lands and Building, except where the damage or
injury arises out of the negligence of the Landlord, its directors, officers,
employees and agents and those for whom in law it is responsible.   10.02  
Release of Landlord       The Tenant hereby releases the Landlord and its
directors, officers, shareholders, employees and agents from any and all
liability for loss or claim, including all resulting consequential and indirect
losses, as a result of loss, damage or injury to the property and persons of the
Tenant and its employees, or as a result of damages or losses including economic
losses relating to damage to the Building or loss of access to the Premises, and
whether or not such loss or claim may have arisen out of the negligence of the
Landlord or those for whom the Landlord is in law responsible; and the Tenant
agrees to indemnify and hold harmless the Landlord and its directors, officers,
shareholders, employees and agents from any loss, cost, damage, expense, suit,
action, and demand relating to such claim or loss, including all resulting
consequential and indirect losses including such losses relating to suits,
actions or claims of third party clients or customers of the Tenant.   10.03  
Indemnity of Tenant       The Landlord indemnifies and holds harmless the
Tenant, its directors, officers, shareholders, employees, and agents from any
and all claims, demands and costs for damage and injury, including death, to the
person or property of any person, firm or corporation, (except for the Tenant
and its employees) arising out of the Landlord’s operations in the Lands and
Building, except where the damage or injury arises out of the negligence of the
Tenant, its directors, officers, employees and those for whom in law it is
responsible or any other tenant or person in the Building.   10.04   Release of
Tenant       The Landlord hereby releases the Tenant and its directors,
officers, shareholders, employees and agents from any and all liability for loss
or claim, including all resulting consequential and indirect losses, as a result
of loss, damage or injury to the property and persons of the Landlord and its
employees and whether or not such loss or claim may have arisen out of the
negligence of the Tenant or those for whom the Tenant is in law responsible; and
the Landlord agrees to indemnify and hold harmless the Tenant and its directors,
officers, shareholders, employees and agents from any loss, cost, damage,
expense, suit, action, and demand relating to such claim or loss, including all
resulting consequential and indirect losses of the Landlord, and excluding such
claims or losses relating to any loss, cost, damage, expense, suit, action, or
demand of or by third parties.

- Page 13 -



--------------------------------------------------------------------------------



 



10.05   Mortgagees and Property Managers       Any and all release and indemnity
clauses which are included in the Lease for the benefit of the Landlord are
intended also to benefit the mortgagees and property managers of the Landlord
and the officers, directors, shareholders, employees and agents of each one of
them, and, for the purposes of such clauses, the Landlord is hereby acting as
agent or trustee on behalf of and for the benefit of the persons or entities
mentioned above.

ARTICLE 11.00 ASSIGNMENT, SUBLETTING AND OTHER TRANSFERS

11.01   Transfer       “Transfer” means all or any of the following, whether by
conveyance, written agreement or otherwise, and whether or not by operation of
law: an assignment of this Lease by Tenant or any interest in this Lease, in
whole or in part, any mortgage, charge, debenture (floating or otherwise), or
encumbrance of this Lease or Tenant’s interest in this Lease, in whole or in
part, a sublease, or sharing or parting with possession of all or any part of
the Premises, a change in a partnership if the change results in a change in the
effective control of Tenant and, a transfer or other dealing in respect of all
or part of the corporate shares of Tenant or an affiliate of Tenant that results
in a change in the effective voting control of Tenant. “Transferor” and
“Transferee” have meanings corresponding to this definition of “Transfer” and in
the case of a Transfer involving corporate shares, or partnership interests, the
“Transferor” is the person or entity with effective control, or voting control
before the Transfer and the Transferee is the person or entity with effective
control, or voting control after the Transfer.   11.02   Landlord’s Consent    
  Tenant will not effect or attempt to effect a Transfer without the prior
written consent of Landlord which shall not be unreasonably withheld unless
Landlord elects to terminate the Lease pursuant to Article 11.04. Landlord shall
be deemed to be acting reasonably in withholding its consent if:

  (a)   the Transfer would violate any covenant or restriction given to any
other tenant of the Building;     (b)   in Landlord’s opinion:

  (i)   either the financial background or the business history and capability
of the proposed Transferee is not satisfactory or     (ii)   the nature or
character of the proposed business of the proposed Transferee is such that it
might harm Landlord’s business or reputation or reflect unfavourably on the
Building, Landlord, or other tenants of the Building, or the image of any of
them, or is unethical, immoral or illegal;

  (c)   the proposed Transferee or any principal of the proposed Transferee or
any principal shareholder of the proposed Transferee has a history of defaults
under other commercial leases or does not have a satisfactory history of
compliance with laws;     (d)   Landlord at the time has, or will have in the
next ensuing three (3) month period, other premises in the Building suitable for
leasing to the proposed Transferee;     (e)   the proposed Transferee has agreed
to pay to the proposed Transferor some form of consideration that is reasonably
attributable to the value of the Premises or to any Leasehold Improvements;    
(f)   the proposed Transfer is in favour of any existing tenant or occupant of
the Building or of any other building owned or operated by Landlord or any of
its affiliates within the City in which the Building is situated;     (g)   the
amount of rent to be paid by the proposed Transferee is less than that provided
for in this Lease or the terms of the proposed Transfer are otherwise in any
respect more favourable to the proposed Transferee than those of this Lease are
to Tenant;

- Page 14 -



--------------------------------------------------------------------------------



 



  (h)   the proposed Transfer is a mortgage, charge or other encumbrance of
Tenant’s rights or interest under this Lease;     (i)   an event of default on
the part of Tenant hereunder has occurred and is continuing or any notice of
default was given by Landlord to Tenant in the preceding twelve (12) month
period;     (j)   the proposed Transfer is a sublease by an existing sublessee
of the Premises or any part thereof;     (k)   Landlord does not receive
sufficient information to enable it to make a determination concerning the
matters set out above; or     (1)   there is any other reasonable ground not
stated above for withholding consent.

11.03   Public Corporations       A Transfer that occurs as the result of a
change in control of a Tenant will not require the consent of Landlord if the
shares are listed and traded on any recognized stock exchange in Canada or the
United States.   11.04   Landlord’s Termination Right         If Tenant requests
Landlord’s consent to a Transfer it will provide full particulars concerning the
Transfer including without limitation, copies of any written offer, agreement or
draft agreement pertaining to the Transfer, payments and any other consideration
to be made or provided by the proposed Transferee in consideration for the
Transfer, and any other information concerning the proposed Transfer or the
financial and business history of the proposed Transferee that Landlord may
require. Landlord will within fifteen (15) days after its receipt of the request
for consent and all such information, notify Tenant that either (i) it consents
to the Transfer, or (ii) it elects to cancel this Lease as to the whole or part
of the Premises affected by the proposed Transfer, or (iii) it does not consent
to the Transfer. If Landlord elects to terminate this Lease, Tenant may, by
notice to Landlord given within seven (7) days after receipt of Landlord’s
notice, withdraw its request for Landlord’s consent. In that case, Landlord’s
election to terminate this Lease will be void. If Tenant fails to withdraw its
request for Landlord’s consent, Tenant will deliver, in accordance with the
provisions of this Lease, vacant possession of the whole or the part, as the
case may be, of the Premises affected by the termination on the date specified
in Landlord’s notice, which date will not be less than thirty (30) days nor more
than one hundred and twenty (120) days after the date the notice is given or at
the Landlord’s option on the date the proposed Transfer is to take effect. If
Tenant is required to deliver possession of a part only of the Premises, Tenant
will pay all costs incurred in connection with rendering that part functionally
separate and suitable for separate use and occupancy, including partitioning and
providing entrances and services, plus a sum equal to fifteen percent (15%) of
the costs as an administration fee.   11.05   Acceptance of Rent       After a
Transfer, Landlord may collect Rent from the Transferee and apply the net amount
collected to the Rent payable hereunder but no acceptance by Landlord of any
payments by a Transferee constitutes a waiver of the requirement for Landlord’s
consent to the Transfer or an acceptance of the Transferee nor will it release
Tenant from its covenants and obligations under this Lease. Any documents
evidencing a Transfer may, at Landlord’s option, be prepared by Landlord or its
solicitors.   11.06   Conditions of Consent       Any consent by Landlord to a
Transfer will be subject to the following conditions:

  (a)   Tenant will pay to Landlord any money or other consideration (including
without limitation, any amount payable by the Transferee to Tenant in excess of
the Annual Rent payable by Tenant under Article 4.01) from time to time paid by
any Transferee to Tenant in connection with the Transfer:

- Page 15 -



--------------------------------------------------------------------------------



 



  (b)   if Landlord requires, the Transferee shall execute an agreement directly
with Landlord agreeing to be bound by this Lease, and in the case of a sublease
the Transferee shall waive any right to obtain relief from forfeiture, to obtain
a direct lease from Landlord or to become the tenant of Landlord notwithstanding
any statute or law that would otherwise give those rights to sub-tenants;    
(c)   Tenant and each Transferee will be bound by this Lease and any amendment
of this Lease throughout the Term and any renewal or extension of the Term
regardless of whether or when an amendment of this Lease is made; whether agreed
to by Tenant or a Transferee, and regardless of any surrender and new lease that
is deemed at law to occur as the result of any amendment of this Lease. The
liability of Tenant and each Transferee will continue as though Tenant and each
subsequent Transferee had signed each amendment of this Lease;     (d)   Tenant
shall pay any legal costs incurred by Landlord in connection with documents
relating to a Transfer or Landlord’s consent together with Landlord’s reasonable
administrative charge for considering a request to consent and, as a condition
of considering a request for consent, Landlord may require payment of a
reasonable deposit of at least five hundred dollars ($500.00) on account of its
costs;     (e)   if this Lease is disaffirmed, disclaimed, terminated,
repudiated, or surrendered (each of these transactions being referred to as an
“Early Termination”) by any trustee in bankruptcy of a Transferee, by any court
appointed officer, or by a Transferee in connection with any insolvency
proceedings, Tenant and any Transferee (except the bankrupt or insolvent
Transferee) will be considered, on notice from Landlord given within thirty
(30) days after the Early Termination, to have entered into a lease with
Landlord on the same terms and conditions as are contained in this Lease except
that the term of the lease shall commence on the date of the Early Termination
and shall expire on the date this Lease would have expired but for the Early
Termination; and     (f)   no consent to a Transfer will be considered as a
waiver of the requirement for Landlord’s consent in respect of a subsequent
Transfer.

ARTICLE 12.00 SURRENDER

12.01   Possession       Upon the expiration or other termination of the Term,
Tenant shall immediately quit and surrender vacant possession of the Premises in
substantially the condition in which Tenant is required to maintain the Premises
excepting only reasonable wear and tear, damage covered by Landlord’s insurance
under Article 9.01 and the obligation of Tenant to remove Leasehold Improvements
and repair damage to the Premises in accordance with Article 7.07. Upon such
surrender, all right, title and interest of Tenant in the Premises shall cease.
  12.02   Merger       The voluntary or other surrender of this Lease by Tenant
or the cancellation of this Lease by mutual agreement of Tenant and Landlord
shall not work as a merger, and shall at Landlord’s option either terminate any
and all subleases or operate as an assignment to Landlord of all or any
subleases or subtenancies. Landlord’s option hereunder shall be exercised by
notice to Tenant and all known subtenants in the Premises or any part thereof.
If this Lease is surrendered by operation of law or otherwise, Tenant will
indemnify Landlord against all claims by subtenants or others claiming by or
through Tenant in respect of any interest in this Lease.   12.03   Payments
After Termination       No payments of money by Tenant to Landlord after the
expiration or other termination of the Term or after the giving of any notice
(other than payment in full of arrears of Rent and any accelerated Rent before
termination of the Term, when a notice of default has been given) by Landlord to
Tenant, shall reinstate, continue or extend the Term or make ineffective any
notice given to Tenant prior to the payment of such money. After the giving of
notice or the commencement of a suit, or after final judgment granting Landlord
possession of the Premises, Landlord may receive and collect any sums of Rent
and other amounts payable by Tenant under this Lease, and

- Page 16 -



--------------------------------------------------------------------------------



 



the payment thereof shall not make ineffective any notice, or in any manner
affect any pending suit or any judgment theretofore obtained.

12.04   Survival of Obligations       If Tenant has failed to perform any of its
obligations under this Lease, such obligations and the rights of Landlord in
respect thereto shall survive the expiration or other termination of the Term.

ARTICLE 13.00 HOLDING OVER

13.01   Month-to-Month Tenancy       If without Landlord’s consent or with
Landlord’s written consent, which consent Landlord may withhold in its sole
discretion, Tenant remains in possession of the Premises after the expiration or
other termination of the Term, Tenant shall occupy the Premises, as a
month-to-month tenant at a monthly rental equal to twice the Rent determined in
accordance with Article 4.00 or such other rental and on such other terms as may
be stated in such consent, and such tenancy may be terminated by Landlord at any
time upon notice of termination to Tenant.   13.02   General       Any
overholding by Tenant shall be subject to all other terms and conditions of this
Lease except any right of renewal, any exclusive use or other restriction, any
option to lease, any right of first refusal and any other pre-emptive or
collateral right, and nothing contained in this Article 13.00 shall be construed
to limit or impair any of Landlord’s rights of re-entry or eviction or other
rights and remedies or constitute a waiver thereof.

ARTICLE 14.00 RULES AND REGULATIONS

14.01   Purpose       The Rules and Regulations are for the safety, benefit and
convenience of all tenants and other persons in the Building.   14.02  
Observance       Tenant shall at all times comply with, and shall cause its
employees, agents, licensees and invitees to comply with, the Rules and
Regulations.   14.03   Modification       Landlord may from time to time, for
the purposes set out in Article 14.01, amend, delete from, or add to the Rules
and Regulations, provided that any such modification shall be (i) not
inconsistent with any other provision of this Lease; (ii) reasonable and have
general application to substantially all tenants in the Building; and
(iii) effective only upon delivery of a copy thereof to Tenant at the Premises.
  14.04   Non-Compliance       Landlord shall use its reasonable efforts to
secure compliance by all tenants of the Building and other persons with the
Rules and Regulations from time to time in effect, but shall not be responsible
to Tenant for failure of any person to comply with such Rules and Regulations.

ARTICLE 15.00 EXPROPRIATION

15.01   Expropriation       Landlord and Tenant will co-operate with each other
regarding any expropriation of the Premises or the Building or any part of them
so that each receives the maximum award to which it is entitled at law. To the
extent any

- Page 17 -



--------------------------------------------------------------------------------



 



part of the Building or the Land other than the Premises is expropriated, the
full proceeds accruing or awarded as a result thereof belong to Landlord and
Tenant will abandon or assign to Landlord any rights that Tenant may have or
acquire by operation of law to those proceeds or awards and will execute any
documents that Landlord requires to give effect thereto.
ARTICLE 16.00 DAMAGE BY FIRE OR OTHER CASUALTY

16.01   Limited Damage to Premises       If all or part of the Premises are
rendered untenantable by damage from fire or other casualty which, in the
reasonable opinion of the Architect, can be substantially repaired under
applicable laws and governmental regulations within one hundred eighty
(180) days from the date of such casualty (employing normal construction methods
without overtime or other premium), Landlord shall, to the extent of insurance
proceeds which it receives and to the extent that any mortgagee(s) entitled to
be paid such insurance proceeds consents to the use of same, forthwith repair
such damage other than damage to Leasehold Improvements and any other property
that is not the responsibility of or is not owned by Landlord.   16.02   Major
Damage to Premises       If all or part of the Premises are rendered
untenantable by damage from fire or other casualty which, in the reasonable
opinion of the Architect, cannot be substantially repaired under applicable laws
and governmental regulations within one hundred eighty (180) days from the date
of such casualty (employing normal construction methods without overtime or
other premium), then Landlord may elect to terminate this Lease as of the date
of such casualty by notice delivered to Tenant not more than ten (10) days after
receipt of the Architect’s opinion, failing which Landlord shall, to the extent
of insurance proceeds which it receives and to the extent that any mortgagee(s)
entitled to be paid such insurance proceeds consents to the use of same,
forthwith repair such damage other than damage to Leasehold Improvements and any
other property that is not the responsibility of or is not owned by Landlord. In
executing repairs under this Article 16.00, Landlord may use new plans and
specifications.   16.03   Abatement       If Landlord is required to repair
damage to the Premises under Articles 16.01 or 16.02, the Annual Rent payable by
Tenant shall be proportionately reduced to the extent that the Premises are
rendered unusable by Tenant in its business, from the date of the casualty until
five (5) days after completion by Landlord of the repairs to the Premises or
until Tenant again uses the Premises (or the part thereof rendered untenantable)
in its business, whichever first occurs.   16.04   Major Damage to Building    
  If the Building or its systems are damaged to such an extent that its
operation is affected, or if twenty five percent (25%) or more of the Square
Feet in the Building are damaged or destroyed, Landlord may elect to terminate
this Lease as of the date of such damage (or on the date of notice if the
Premises are unaffected by such casualty) by notice given to Tenant not more
than sixty (60) days after the date of such casualty.   16.05   Limitation on
Landlord’s Liability       Except as specifically provided in this
Article 16.00, there shall be no reduction of Rent and Landlord shall have no
liability to Tenant by reason of any injury to or interference with Tenant’s
business or property arising from fire or other casualty, howsoever caused, or
from the making of any repairs resulting therefrom in or to any portion of the
Building or the Premises. Notwithstanding anything contained herein, Rent
payable by Tenant hereunder shall not be abated if the damage is caused by any
act or omission of Tenant, its agents, servants, employees or anyone for whom
Tenant is responsible at law, or any other person entering upon the Premises
under express or implied invitation of Tenant.

- Page 18 -



--------------------------------------------------------------------------------



 



ARTICLE 17.00 TRANSFERS BY LANDLORD

17.01   Sale, Conveyance and Assignment       Nothing in this Lease shall
restrict the right of Landlord to sell the Building or transfer, assign or
otherwise deal with its title thereto or any interest therein, subject to the
rights of Tenant under this Lease.   17.02   Effect of Sale, Conveyance or
Assignment       A sale, transfer or assignment of the Building or the title
thereto or any interest therein shall operate to release Landlord from liability
under this Lease, from and after the effective date thereof except as such may
relate to the period prior to such effective date, and Tenant shall thereafter
look solely to Landlord’s successor in interest. The obligations of Tenant under
this Lease shall not be affected by any such sale, transfer or assignment, and
Tenant shall attorn to Landlord’s successor in interest.   17.03   Subordination
      At the option of any mortgagee, chargee or other encumbrancer of the Lands
(“Mortgagee”), or Landlord, this Lease shall be prior to, or shall be subject
and subordinate in all respects to, any and all mortgages and deeds of trust now
or hereafter placed on the Building or the Land. Tenant, on request by Landlord
or Mortgagee and without cost to Landlord or Mortgagee, shall execute and
deliver any and all instruments further evidencing such priority or
subordination. If Tenant fails to execute and deliver the required instrument or
instruments to further evidence such priority or subordination, Tenant hereby
irrevocably constitutes and appoints Landlord the true and lawful attorney of
Tenant to execute any and all instruments necessary to do so.   17.04  
Attornment       Subject to Article 17.05, if the interest of Landlord is
transferred to any person (herein called a “Purchaser”) by reason of foreclosure
or other proceedings for enforcement of any mortgage or deed of trust, or by
delivery of a deed in lieu of such foreclosure or other proceedings, or if any
Mortgagee shall take possession of the Building or the Premises Tenant shall, at
the option of Purchaser or Mortgagee, immediately attorn to Purchaser or
Mortgagee. Landlord may require Tenant, at Tenant’s cost, to enter into an
agreement in the form required by any Purchaser or Mortgagee to attorn to
Purchaser or Mortgagee in order to give effect to what is stated above. Tenant
hereby irrevocably appoints Landlord the true and lawful attorney of Tenant to
execute any and all instruments necessary to give effect to what is stated
above.   17.05   Effect of Attornment       Upon attornment under Article 17.04
the obligations of Tenant under this Lease shall continue in full force and
effect upon all the same terms, conditions and covenants in this Lease except
that, after such attornment, Purchaser or Mortgagee shall not be:

  (a)   liable for any act or omission of Landlord;     (b)   subject to any
offsets or defenses which Tenant might have against Landlord; or     (c)   bound
by any prepayment by Tenant of more than one month’s installment of Rent, or by
any previous modification of this Lease, unless such prepayment or modification
shall have been approved in writing by Purchaser or Mortgagee or any predecessor
in interest except Landlord.

ARTICLE 18.00 NOTICES, ACKNOWLEDGEMENTS, AUTHORITIES FOR ACTION

18.01   Notices       Any notice from one party to the other hereunder shall be
in writing and shall be deemed duly given if delivered, if mailed by registered
or certified mail or if sent by facsimile to Tenant at the Premises (whether or
not Tenant

- Page 19 -



--------------------------------------------------------------------------------



 



has departed from, vacated or abandoned the same); or to Landlord, as the case
may be, at the property management office for the Building, as designated from
time to time, and addressed to the attention of the Property Manager. Any notice
shall be deemed to have been given at the time of delivery or, if mailed, three
(3) days after the date of mailing thereof or if made or given by facsimile, on
the next business day following the transmittal thereof, as evidenced by
confirmation of receipt. Either party shall have the right to designate by
notice, in the manner above set forth, a different address to which notices are
to be mailed. No notice given by email or by other similar electronic means will
be considered to have been given in writing

18.02   Acknowledgements       Tenant shall at any time and from time to time
upon not less than ten (10) days’ prior notice from Landlord execute,
acknowledge and deliver a written statement certifying:

  (a)   that this Lease is in full force and effect, subject only to such
modifications (if any) as may be set out therein;     (b)   that Tenant is in
possession of the Premises and paying Rent as provided in this Lease;     (c)  
the dates (if any) to which Rent is paid in advance;     (d)   that there are
not, to Tenant’s knowledge, any uncured defaults on the part of Landlord
hereunder, or specifying such defaults if any are claimed; and     (e)   as to
such other matters relating to Tenant, this Lease or the Premises, as any
building purchaser or mortgage lender, actual or prospective, may reasonably
request.

    Any such statement may be addressed to and relied upon by any such purchaser
or lender. If Tenant fails to deliver such statement, Tenant shall be deemed to
have acknowledged that this Lease is in full force and effect, without
modification except as may be represented by Landlord, and that there are no
uncured defaults in Landlord’s performance.   18.03   Authorities of Action    
  Landlord may act in any matter provided for herein by its property manager and
any other person who shall from time to time be designated in writing by
Landlord to Tenant. Tenant acknowledges that if this Lease has been executed for
and on behalf of, in the name of and with the authority of Landlord by the
property manager then the covenants and agreements of Landlord are obligations
of Landlord and its successors and assigns only and are not obligations personal
to or enforceable against the property manager in its own right.

ARTICLE 19.00 DEFAULT

19.01   Interest and Costs       Tenant shall pay to Landlord upon Landlord’s
written demand interest at a rate equal to the lesser of Prime plus five percent
(5%) per annum and the maximum rate permitted by applicable law, on all Rent
required to be paid hereunder from the due date for payment thereof until the
same is fully paid and satisfied. Tenant shall indemnify Landlord against all
costs and charges (including legal fees and disbursements on a solicitor and his
client basis) incurred in enforcing payment thereof, and in obtaining possession
of the Premises after default of Tenant or upon expiration or other termination
of the Term of this Lease, or in enforcing any covenant, proviso or agreement of
Tenant herein contained. On each occurrence of default in the payment of Rent,
Tenant shall pay to Landlord on demand in addition to the aforesaid interest a
two hundred dollar ($200) administration fee.   19.02   Right of Landlord to
Perform Covenants       All covenants and agreements to be performed by Tenant
under this Lease shall be performed by Tenant without any abatement of Rent. If
Tenant fails to perform any act on its part to be performed hereunder, and such
failure

- Page 20 -



--------------------------------------------------------------------------------



 



continues for ten (10) days after notice thereof from Landlord, Landlord may
(but shall not be obligated so to do) perform such act without releasing Tenant
from any of its obligations relative thereto. All sums paid or costs incurred by
Landlord in so performing such acts under this Article 19.02, together with
interest thereon at the rate set out in Article 19.01 and an administration fee
of fifteen percent (15%) of all such costs, from the date each such payment was
made or each such cost was incurred by Landlord, shall be payable by Tenant to
Landlord on demand.

19.03   Events of Default       If and whenever:

  (a)   the Rent hereby reserved is not paid in full when due, and such default
continues for five (5) business days after the due date;     (b)   the Lease or
any goods, chattels or equipment of Tenant is seized, taken or exigible in
execution or in attachment or if a writ of execution or enforcement is issued
against Tenant;     (c)   Tenant becomes insolvent or commits an act of
bankruptcy or becomes bankrupt or takes the benefit of any statute that may be
in force for bankrupt or insolvent debtors or becomes involved in voluntary or
involuntary dissolution, winding-up or liquidation proceedings or if a receiver
is appointed for all or part of the business, property, affairs or revenues of
Tenant, or if Tenant makes a proposal, arrangement or compromise with creditors;
    (d)   Tenant makes a bulk sale of its goods, moves or commences, attempts or
threatens to move its goods, chattels and equipment out of the Premises (other
than in the normal course of its business) or ceases to conduct business from
the Premises;     (e)   Tenant fails to observe, perform and keep each of the
covenants, agreements, provisions, stipulations and conditions herein contained
to be observed, performed and kept by Tenant (other than its covenant to pay
Rent) and persists in such failure after ten (10) days’ notice by Landlord
requiring that Tenant remedy, correct, desist or comply (or if any such breach
would reasonably require more than ten (10) days to rectify, unless Tenant
commences rectification within the ten (10) day notice period and thereafter
promptly, effectively and continuously proceeds with the rectification of the
breach); or     (f)   Tenant purports to effect a Transfer other than in
compliance with the provisions of this Lease,

    then and in any of such events, the full amount of the current month’s and
the next ensuing three (3) months’ installments of Rent shall immediately become
due and payable and Landlord may immediately distrain for the same, together
with any arrears then unpaid and at the option of Landlord, Landlord may
terminate this Lease by giving notice thereof, and Landlord may without notice
or any form of legal process whatsoever forthwith re-enter the Premises,
anything contained in any statute or at law to the contrary notwithstanding, and
may expel all persons and remove all property from the Premises and such
property may be removed and sold or disposed of by Landlord as it deems
advisable or may be stored in a public warehouse or elsewhere at the cost of
Tenant without Landlord being considered guilty of trespass or conversion or
becoming liable for any loss or damage which may be occasioned thereby,
provided, however, that such termination shall be wholly without prejudice to
the right of Landlord to recover arrears of Rent and damages for any default by
Tenant hereunder. Should Landlord at any time terminate this Lease by reason of
any such event, then, in addition to any other remedies it may have, it may
recover from Tenant all damages it may incur as a result of such termination. If
Landlord re-enters and terminates this Lease and Tenant fails to remove its
property within ten (10) days after notice requiring it to do so is given,
Tenant will be deemed to have abandoned its property and Landlord will be
entitled to retain it or dispose of it for Landlord’s benefit. Tenant expressly
waives the provisions of Section 19(2) of the Commercial Tenancies Act (Ontario)
and any successor or replacement legislation or any similar legislation of the
province in which the Building is situated.   19.04   Waiver of Exemption and
Redemption

- Page 21 -



--------------------------------------------------------------------------------



 



Notwithstanding anything contained in any statute now or hereafter in force
limiting or abrogating the right of distress, none of Tenant’s goods, chattels
or trade fixtures on the Premises at any time during the Term shall be exempt
from levy by distress for Rent in arrears, and upon any claim being made for
such exemption by Tenant or on distress being made by Landlord this agreement
may be pleaded as an estoppel against Tenant in any action brought to test the
right to the levying upon any such goods as are named as exempted in any such
statute, Tenant hereby waiving all and every benefit that could or might have
accrued to Tenant under and by virtue of any such statute but for this Lease.
Tenant hereby also expressly waives any and all rights of redemption granted by
or under any present or future laws if Tenant is evicted or dispossessed for any
cause. In exercising its right to distrain, Landlord, in addition to the rights
reserved to it, shall have the right:

  (a)   to enter the Premises by force or otherwise without being liable for any
prosecution therefor;     (b)   to change the locks on the Premises without
re-entering the Premises or terminating this Lease in order to prevent the
removal of the property to be distrained; and     (c)   to levy distress after
sunset and before sunrise.

19.05   Payments       Notwithstanding any termination of this Lease, Landlord
shall be entitled to receive Rent and all Rental Taxes up to the time of
termination plus accelerated Rent as herein provided and damages including but
not limited to (i) damages for the loss of Rent suffered by reason of this Lease
having been prematurely terminated; (ii) the costs of reclaiming, repairing and
re-leasing the Premises; and (iii) legal fees and disbursements on a solicitor
and his client basis.   19.06   Remedies Cumulative       No reference to or
exercise of any specific right or remedy by Landlord shall prejudice or preclude
Landlord from exercising or invoking any other remedy in respect thereof,
whether allowed at law or in equity or expressly provided for herein. No such
remedy shall be exclusive or dependent upon any other such remedy, but Landlord
may from time to time exercise any one or more of such remedies independently or
in combination.   19.07   Collateral Rights       Tenant acknowledges that any
right of first refusal, option to lease, right of first offer or other right to
lease and any exclusive use restriction or similar restriction granted to it
under this Lease is collateral in nature and not fundamental to this Lease. The
remedies of Tenant in connection with any breach of such rights are limited to
an action in damages and will not entitle Tenant to treat any breach of such
rights as a repudiation or fundamental breach of this Lease by Landlord.

ARTICLE 20.00 MISCELLANEOUS

20.01   Relationship of Parties       Nothing contained in this Lease shall
create any relationship between the parties hereto other than that of landlord
and tenant, and it is acknowledged and agreed that Landlord does not in any way
or for any purpose become a partner of Tenant in any business, or a joint
venturer or a member of a joint or common enterprise with Tenant.   20.02  
Consent Not Unreasonably Withheld       Except as otherwise specifically herein
provided, whenever the consent or approval of Landlord or Tenant is required
under the terms of this Lease, such consent or approval shall not be
unreasonably withheld or delayed. Tenant’s sole remedy if Landlord unreasonably
withholds or delays its consent or approval if it is not entitled hereunder to
do so shall be an action for specific performance, and Landlord shall not be
liable for damages. If either party withholds any consent or approval, such
party shall on written request deliver to the other party a written statement
giving the reasons therefor, unless it is Landlord who has done so in its
discretion.

- Page 22 -



--------------------------------------------------------------------------------



 



20.03   Name of Building       Landlord shall have the right, from time to time,
to change the name, number or other designation of the Building.   20.04  
Applicable Law and Construction       This Lease shall be governed by and
construed under the laws of the jurisdiction in which the Building is located,
and its provisions shall be construed as a whole according to their common
meaning and not strictly for or against Landlord or Tenant. The words Landlord
and Tenant shall include the plural as well as the singular. If this Lease is
executed by more than one person as tenant, Tenant’s obligations hereunder shall
be joint and several obligations. Time is of the essence of this Lease. The
captions of the Articles are included for convenience only and shall have no
effect upon the construction or interpretation of this Lease.   20.05   Entire
Agreement       This Lease contains the entire agreement between the parties
hereto with respect to the subject matter of this Lease. Tenant acknowledges and
agrees that it has not relied upon any statement, representation, agreement or
warranty except such as are set out in this Lease.   20.06   Registration      
Neither the Tenant nor anyone on the Tenant’s behalf or claiming under the
Tenant (including any Transferee) shall register this Lease or any Transfer
against the Lands. The Tenant may register a notice or caveat of this Lease
provided that: (a) a copy of the Lease is not attached; (b) no financial terms
are disclosed; (c) the Landlord gives its prior written approval to the notice
or caveat; and (d) the Tenant pays the Landlord’s reasonable costs on account of
the matter. The Landlord may limit such registration to one or more parts of the
Lands. Upon the expiration or other termination of the Term the Tenant shall
immediately discharge or otherwise vacate any such notice or caveat. If any part
of the Lands which in the opinion of the Landlord are surplus is transferred,
the Tenant shall forthwith at the request of the Landlord discharge or otherwise
vacate any such notice or caveat as it relates to such part. If any part of the
Lands are made subject to any easement, right-of-way or similar right, the
Tenant shall immediately at the request of the Landlord postpone its registered
interest to such easement, right-of-way or similar right.   20.07   Amendment or
Modification       No amendment, modification, or supplement to this Lease shall
be valid or binding unless set out in writing and executed by the parties hereto
in the same manner as the execution of this Lease.   20.08   Construed Covenants
and Severability       All of the provisions of this Lease are to be construed
as covenants and agreements as though the words importing such covenants and
agreements were used in each separate Article hereof. Should any provision of
this Lease be or become invalid, void, illegal or not enforceable, it shall be
considered separate and severable from this Lease and the remaining provisions
shall remain in force and be binding upon the parties hereto as though such
provision had not been included.   20.09   Planning Act       It is an express
condition of this Lease that the provisions of the Planning Act (Ontario) and
amendments thereto be complied with, if necessary or any successor replacement
legislation or any similar legislation of the Province in which the Building is
situated.   20.10   No Implied Surrender or Waiver

- Page 23 -



--------------------------------------------------------------------------------



 



No provision of this Lease shall be deemed to have been waived by Landlord
unless such waiver is in writing signed by Landlord. Landlord’s waiver of a
breach shall not prevent a subsequent act, which would have originally
constituted a breach, from having all the force and effect of any original
breach. Landlord’s receipt of Rent with knowledge of a breach shall not be
deemed a waiver of any breach. Landlord’s failure to enforce against Tenant or
any other tenant in the Building any of the Rules and Regulations shall not be
deemed a waiver thereof. Nothing done by Landlord shall be deemed to be an
acceptance of a surrender of the Premises, and no agreement to accept a
surrender of the Premises shall be valid, unless in writing signed by Landlord.
The delivery of keys by Tenant to any of Landlord’s agents or employees shall
not operate as a termination of this Lease or a surrender of the Premises. No
payment by Tenant, or receipt by Landlord, of a lesser amount than the Rent due
hereunder shall be deemed to be other than on account of the earliest stipulated
Rent, nor shall any endorsement or statement on any cheque or any letter
accompanying any cheque, or payment as Rent, be deemed an accord and
satisfaction, and Landlord may accept such cheque or payment without prejudice
to Landlord’s right to recover the balance of such Rent or to pursue any other
remedy available to Landlord.

20.11   Application of Payments       Regardless of any instruction from Tenant,
or any written direction or any endorsement on any cheque, transmittal letter or
any other form of communication purporting to direct otherwise, Landlord may
apply any payment which it receives from Tenant against any amount owed to it by
Tenant and if Landlord does not notify Tenant otherwise, each payment will be
considered to be a payment on account of the Rent or Rental Taxes that have been
unpaid the longest.   20.12   Successors Bound       Except as otherwise
specifically provided, the covenants, terms, and conditions contained in this
Lease shall apply to and bind the heirs, successors, executors, administrators
and assigns of the parties hereto as limited by this Lease.   20.13   Liability
of Landlord       In addition to the limitation on liability in Articles 16.05,
17.02 and elsewhere in this Lease, the liability of Landlord hereunder shall be
limited to its interest in the Building from time to time. If there is more than
one person constituting Landlord, the liability of each said person hereunder
shall be several and be limited to its percentage interest in the Building.  
20.14   Force Majeure       Notwithstanding any other provision of this Lease,
if Landlord or Tenant is, in good faith, delayed or prevented from doing
anything required by this Lease, because of a strike, labour trouble, inability
to obtain materials or services, power failure, restrictive governmental laws or
regulations, riots, insurrection, sabotage, rebellion, war, act of God, or any
other similar reason, that is not the fault of the party delayed, the doing of
the thing is excused for the period of the delay and the party delayed will do
what was delayed or prevented within the appropriate period after the delay. The
preceding sentence does not excuse Tenant from payment of Rent or Landlord from
payment of amounts that it is required to pay, in the amounts and at the times
specified in this Lease.

- Page 24 -



--------------------------------------------------------------------------------



 



IN WITNESS OF THIS LEASE Landlord and Tenant have properly executed it as of the
date set out on page one.

                  LANDLORD:         OMERS Realty Corporation and         CPP
Investment Board Real Estate Holdings Inc.         by their agent (without
personal liability)         OPGI Management GP Inc. as general partner of the  
      OPGI Management Limited Partnership    
 
           
 
  Per:   /s/ Daniel A. Holmes    
 
           
 
  Name:   DANIEL A. HOLMES    
 
  Title:   ASSISTANT SECRETARY    
 
           
 
  Per:   /s/ David Costello    
 
           
 
  Name:   David Costello    
 
  Title:   Vice President,    
 
      Real Estate Management    
 
                I/We have the authority to bind the Corporation    
 
                TENANT:         The Ultimate Software Group of Canada, Inc.    
 
           
 
  Per:   /s/ Scott Scherr    
 
           
 
  Name:   SCOTT SCHERR    
 
  Title:   PRESIDENT    
 
           
 
  Per:   /s/ Robert Manne    
 
           
 
  Name:   ROBERT MANNE    
 
  Title:   SECRETARY    
 
                I/We have the authority to bind the Corporation    

- Page 25 -



--------------------------------------------------------------------------------



 



(MAP) [g04135g0413501.gif]

 



--------------------------------------------------------------------------------



 



SCHEDULE B
20 Bay St.
WaterPark Place
(Office Space Lease)
SECTION 1.00 WORDS AND PHRASES

1.01   Definitions       In this Lease, including this Schedule:

  (a)   “10 Bay Street Component” means that portion of the Building and Land
identified in Section 1.01 (j) of this Schedule B as 10 Bay Street, and
municipally known as 10 Bay Street, Toronto, Ontario, and the Common Areas
associated therewith, as designated by the Landlord from time to time.     (b)  
“20 Bay Street Component” means that portion of the Building and Land identified
in Section 1.01 (j) of this Schedule B as 20 Bay Street, and municipally known
as 20 Bay Street, Toronto, Ontario, and the Common Areas associated therewith,
as designated by the Landlord from time to time.     (c)   “Architect” means
such firm of professional architects or engineers that Landlord may from time to
time engage for the preparation of construction drawings for the Building or for
general supervision of architectural and engineering aspects of it, and includes
any consultant or consultants that Landlord, or the firm of professional
architects or engineers Landlord engages, appoints, as long as the consultant or
consultants act within the scope of their appointment and speciality.     (d)  
“Building” means those developments and improvements from time to time
constructed on the Land and is the building in which the Premises are located,
and includes all portions of the development and improvements above or below
grade.     (e)   “Capital Tax” means the amount determined by multiplying each
of the “Applicable Rates” by the Capital and totalling the products. “Capital”
is the amount of capital which Landlord determines, without duplication, is
invested from time to time by Landlord, the owner(s) of the Building and the
Land, any company related to Landlord or the owner(s) within the meaning of the
Income Tax Act (Canada), or all of them, in doing all or any of the following:
acquiring, developing, expanding, redeveloping and improving the Building and
the Land. Capital will not be increased by any financing or re-financing except
to the extent that the proceeds are invested in doing all or any of the
foregoing. “Applicable Rate” is the capital tax rate specified from time to time
under any law which imposes a tax in respect of the capital of corporations and
for greater certainty includes Large Corporations Tax levied under the Income
Tax Act (Canada) as amended from time to time. Each Applicable Rate will be
considered to be the rate that would apply if each of Landlord, the owners of
the Building and the Land and the related companies referred to above were
taxable corporations that employed no capital outside the Province in which the
Land is located.     (f)   “Common Areas” means at any time the total of those
portions of the Land and Building designated by Landlord from time to time or
not leased or designated for lease to tenants that Landlord provides for use in
common by Landlord, Tenant, other tenants of the Building or their sublessees,
agents, employees, customers, invitees or licensees, whether or not those areas
are open to the general public or to all tenants of the Building, and includes,
without limitation, the Daycare Centre, the Delivery Facilities, the main
entrance lobbies, passenger elevators, fire service and access corridors which
are not exclusive to any tenant of the Building, the Parking Facilities, public
washrooms and fixtures, chattels, systems, decor, signs, facilities or
landscaping contained, maintained or used in connection with those areas, and
are deemed to include city sidewalks abutting the Land and any pedestrian
walkway system (either at, above or below grade), park or other facility open to
the general public for which Landlord directly or indirectly is subject to
obligations in its capacity as owner of the Land or Building, or both.

- Page 1 -



--------------------------------------------------------------------------------



 



  (g)   “Complex” means 10 and 20 Bay Street, Toronto, Ontario.     (h)  
“Daycare Centre” means the daycare centre in the Building operated pursuant to
the Day Nurseries Act and includes the refrigerator, freezer, stove, washing
machine, dryer, major playground equipment, lockers and cubbies.     (i)  
“Delivery Facilities” means at any time those portions, if any, of the Common
Areas in the Building or on the Land on or below grade designated by Landlord
from time to time as facilities to be used for the purposes of loading,
unloading, delivering, dispatching and holding of letters, packages,
merchandise, goods and materials of any kind entering or leaving the Building
and giving vehicular access to such portions of the Building, (if any).     (j)
  “Excluded Premises” means those premises in the 20 Bay Street Component leased
to tenants who contribute to Operating Costs, or a particular component of
Operating Costs, on a basis different from that basis on which the Tenant is
required to contribute to Operating Costs under this Lease, as determined by the
Landlord from time to time.     (k)   “Land” means those lands legally described
as:         PIN 21384-0002 (LT)         Parcel A-4, Section A640E, City of
Toronto     (1)   “Normal Business Hours” means, except as otherwise designated
by Landlord from time to time, from 7:00 a.m. to 6:00 p.m., Monday through
Friday, excluding days that are legal or statutory holidays in the municipality
in which the Building is located.     (m)   “Parking Facilities” means those
portions, (if any), of the Common Areas on or below street level designated by
Landlord from time to time for vehicular parking.

SECTION 2.00 DETERMINATION OF OPERATING COSTS AND TAXES

2.01   Definitions       In this Lease:

  (a)   “Square Feet in the Building” means, as determined in accordance with
the method of measurement set forth in Section 3.00, the aggregate of the gross
leasable office areas of the Building calculated on a full floor tenancy basis
in accordance with Section 3.01, and the retail areas calculated in accordance
with Section 3.03. If, from time to time, there is a material change in the
gross leasable space in the Building, (except as caused by a change in the ratio
of single tenancy floors to multiple tenancy floors) “Square Feet in the
Building” shall, from the effective date of the change until any further change,
mean the number of square feet in the Building determined on completion of that
change on the basis set out in Section 3.00 and Square Feet in the 10 Bay Street
Component and Square Feet in the 20 Bay Street Component have a corresponding
meaning.     (b)   “Taxes” means the aggregate of all taxes, rates, charges,
levies and assessments payable by Landlord accruing in respect of the calendar
year in which each Fiscal Year begins and imposed by any competent taxing or
assessing authority upon or in respect of the Building, the Land and all
improvements therein or thereon. In determining Taxes, any corporate, income,
excess profits and business tax imposed upon the income of Landlord and any
other impost of a personal nature charged or levied against Landlord shall be
excluded, except to the extent that it is levied in lieu of taxes, rates,
charges, levies or assessments in respect of the Land or improvements thereon.
Taxes shall in all instances be calculated on the basis of the Building being
assessed as fully constructed, leased and occupied and taxed at the applicable
occupied tax rates.

- Page 2 -



--------------------------------------------------------------------------------



 



  (c)   “Tenant’s Proportionate Share” means an amount determined by multiplying
Operating Costs for the Fiscal Year by a fraction having as its numerator the
Square Feet in the Premises and having as its denominator the Square Feet in the
20 Bay Street Component (other than any Excluded Premises).

2.02   Determination of Operating Costs       “Operating Costs” means the
aggregate of all costs in a Fiscal Year, calculated as if the Building were one
hundred percent (100%) occupied by tenants throughout such Fiscal Year,
established in accordance with generally accepted accounting principles and this
Lease, without duplication and confirmed in a certificate of Landlord signed by
a responsible representative thereof (without personal liability) equal to the
sum of all direct and indirect costs reasonably incurred or charged by or on
behalf of Landlord, whether or not paid, on either an accrual or cash basis, or
in part on both, as Landlord may determine on account of the ownership,
administration, operation, management, supervision, maintenance, repair and
replacement of the 20 Bay Street Component and for services provided generally
to tenants thereof, including, without limitation:

  (a)   amounts paid to, or reasonably attributable to the remuneration of, all
personnel (whether on or off-site and whether employed by Landlord or a
management company) involved in the ownership, administration, operation,
management, maintenance, repair, replacement, security, supervision, landscaping
or cleaning of the Component, including reasonable fringe benefits and other
employment costs;     (b)   auditing, accounting, legal and other professional
and consulting fees and disbursements incurred in connection with the
maintenance and operation of the 20 Bay Street Component, including those
incurred with respect to the preparation of the statements required under the
provisions of the Lease and costs of minimizing, contesting, or appealing
assessment of Taxes (whether or not successful);     (c)   the costs allocated
by the Landlord to the 20 Bay Street Component of:

  (i)   operating, maintaining, and repairing (major, minor or otherwise) the
Building, and the systems, facilities and equipment serving the Building and of
all replacements and modifications to the Building, and the systems, facilities
and equipment serving the Building, including without limitation those made by
Landlord in order to comply with laws or regulations or required by Landlord’s
insurance carrier or resulting from normal wear and tear to the Building, and
the systems, facilities and equipment serving the Building;     (ii)  
providing, installing, constructing, modifying and upgrading energy conservation
equipment and systems, life safety systems and telecommunication systems and
equipment, if any, and facilities and services made available to tenants.    
(iii)   making alterations, replacements or additions to the Building intended
to reduce Operating Costs, improve the operation of the Building and the
systems, facilities and equipment serving the Building, or maintain their
operation; and     (iv)   replacing machinery or equipment which by its nature
requires periodic replacement;

all to the extent that such costs are fully chargeable in the Fiscal Year in
which they are incurred in accordance with generally accepted accounting
principles;

  (d)   depreciation or amortization of the costs referred to in part (c) as
determined in accordance with generally accepted accounting principles, if such
costs have not been charged fully in the Fiscal Year in which they are incurred;
    (e)   interest on the undepreciated or unamortized balance of the costs
referred to in part (d);     (f)   a management fee equal to the greater (in
respect of each Fiscal Year) of four percent (4%) of the gross revenue received
or receivable by Landlord in respect of the 20 Bay Street Component in such
Fiscal Year

- Page 3 -



--------------------------------------------------------------------------------



 



(excluding revenues under this Section 2.02 (f)) and fifteen percent (15%) of
Operating Costs in such Fiscal Year (excluding costs under this Section 2.02
(f), Taxes and interest);

  (g)   Capital Taxes;     (h)   Taxes (excluding the amounts payable by Tenant
pursuant to Section 2.08);     (i)   the cost allocated to the 20 Bay Street
Component of all insurance maintained by Landlord in respect of the Building and
Land and its operation, including insurance for loss of Rent, and the amounts of
losses incurred or claims paid below insurance deductible amounts; and     (j)  
the cost allocated to the 20 Bay Street Component of market rental on all areas
utilized by the Landlord or its manager for the operation and management of the
Building.

2.03   Limitation on Operating Costs       In determining Operating Costs, the
cost (if any) of the following shall be excluded, or deducted as the case may
be, except as specifically provided in Section 2.02;

  (a)   major repairs that are required as a result of structural failure due to
defective design or construction, but maintenance to the foundation, columns,
structural elements of sub-floors, bearing walls and roof (including the roof
membrane or weather covering) of the Building shall be included as part of
Operating Costs;     (b)   interest on, and the capital retirement of debt;    
(c)   expenses relating to decorating or redecorating or renovating rentable
space for tenants or occupants of the Building (other than occupants who pay no
or reduced rent and provide services to tenants of the Building) and costs
relating to tenant inducements, allowances or similar expenses;     (d)   all
leasing expenses, real estate brokers fees, leasing commissions, advertising and
space planners fees;     (e)   changes made to accommodate specific requirements
of specific tenants of the Building;     (f)   cleaning costs, garbage removal
and other costs which are peculiar to the premises of the retail tenants of the
Building;     (g)   repairs or maintenance done for the direct account of other
tenants; and     (h)   any increase in insurance premiums resulting from any
special uses in the Building by other tenants;

and there shall be deducted from Operating Costs contributions (if any) to
Operating Costs by the occupants of any Excluded Premises.

2.04   Allocation       Where this Lease provides for the allocation, or the
like, of costs or expenses or where an allocation of a part of some total or
aggregate cost or expense is to be made to the Building, the Premises, the 10
Bay Street Component or the 20 Bay Street Component or to Tenant, any such
allocation, or the like, is to be made by Landlord on a reasonable and equitable
basis. The Landlord shall have the right to allocate costs between the 10 Bay
Street Component and the 20 Bay Street Component, and any other component of the
Building based on the respective portions of the Building benefited thereby and
such allocation shall be used in determining Operating Costs.   2.05   When
Services are Not Provided       Notwithstanding Section 2.02, when and if any
service which is normally provided by Landlord to some tenants of the Building:

- Page 4 -



--------------------------------------------------------------------------------



 



  (a)   is not provided to Tenant under the specific terms of this Lease, in
determining Operating Costs for the calculation of Tenant’s Proportionate Share,
Landlord shall exclude the costs of that service, except as any such costs
relate to the Common Areas; or     (b)   is not provided by Landlord in a
significant portion of the Building, in determining Tenant’s Proportionate
Share, Landlord shall divide the cost of that service by the difference between
the Square Feet in the Building and the number of square feet in the Building to
which Landlord does not provide the service, both calculated on the basis set
out in Section 3.00.

2.06   Shared Facilities, Services and Utilities       If any facilities,
services or utilities:

  (a)   for the operation, administration, management, repair and maintenance of
the Building, or provided to tenants of the Building, are provided from another
building or other buildings owned or operated by Landlord or its manager; or    
(b)   for the operation, administration, management, repair and maintenance of
another building or other buildings or provided to tenants of such other
building or buildings owned or operated by Landlord or its manager are provided
from the Building;

the net costs, charges and expenses therefor shall, for the purposes of
Section 2.02, be allocated by Landlord, acting reasonably, between the Building
and other building or buildings on a reasonable basis.

2.07   Partial Fiscal Year       If the Term commences after the beginning of a
Fiscal Year or terminates before the end of it, any amount payable by Tenant to
Landlord under Article 4.07 shall be adjusted proportionately and accordingly.  
2.08   Taxes       If any portion of the Taxes are levied separately against the
Premises by any competent taxing authority resulting in an allocation of a
portion of the Taxes to the Tenant, whether payable by the Tenant or the
Landlord, then the Tenant shall promptly pay such portion of the Taxes as
directed by the Landlord together with any amounts payable under
Section 2.02(h).       Notwithstanding the inclusion of certain Taxes in
Operating Costs, if any of the Taxes are not levied separately against the
Premises, then Landlord may in its sole and unfettered discretion, determine,
allocate and adjust Taxes as among tenants and occupants of the Building.
Nothing herein shall compel or require Landlord to adjust, continue to adjust or
to make the same determination or allocation of Taxes from year to year or in
any Fiscal Year.

SECTION 3.00 DETERMINATION OF SQUARE FEET IN PREMISES

3.01   Office Space — Single Tenancy Floors       The number of square feet of
office space in the Premises on a single-tenancy floor in the Building (if any)
shall be calculated from dimensioned Architect’s drawings to the inside face of
the glass in the permanent exterior building walls (whether or not the glass
extends to the floor) or to the inside finish of those walls where they contain
no glass. It shall include all space within exterior building walls, except for
stairs (other than stair and duct shafts exclusively serving a tenant occupying
offices on more than one floor), elevator shafts, flues, pipe shafts, vertical
ducts, and other vertical risers which penetrate the floor and their enclosing
walls. No deduction shall be made for washrooms, janitor rooms, air-conditioning
rooms, fan rooms, or for electrical and telephone rooms, including vertical
risers in these rooms within and servicing only the floor or servicing a single
tenant on more than one floor, or for any other rooms, corridors or areas
available to Tenant, columns located wholly or partially within the space, or
for any enclosures around the periphery of the Building used for the purpose of
heating, ventilating or cooling.

- Page 5 -



--------------------------------------------------------------------------------



 



3.02   Office Space — Multiple Tenancy Floors       The number of square feet of
office space in the Premises on a multiple tenancy floor in the Building (if
any), whether above or below grade, shall be calculated from dimensioned
Architect’s drawings to the inside face of permanent exterior building walls or
to the inside face of the glass as described in Section 3.01 for a single
tenancy floor, to the face of permanent interior walls and to the center line of
demising partitions, and includes a portion of unallocated space on the same
floor(s) as the Premises, as determined by Landlord, acting reasonably, from
time to time. No deduction shall be made for any columns located wholly or
partially within the rentable space, or for any enclosures around the periphery
of the Building used for the purpose of cooling, heating or ventilating.   3.03
  Retail Space       The number of square feet of retail space in the Premises
(if any), whether above or below grade, shall be calculated from dimensioned
Architect’s drawings to the inside face of permanent exterior building walls, to
the face of permanent interior walls, to the center line of demising partitions,
and to the center line of a pre-determined lease line (usually referred to as
the storefront line) in the case of retail space facing onto either an interior
public mall or corridor or onto a public street or lane. No deduction shall be
made for vestibules inside the permanent exterior building walls or inside the
pre-determined lease line, or for any columns located wholly or partially within
the rentable space.

SECTION 4.00 LOADING AND DELIVERY

4.01   The delivering, dispatching, holding, loading and unloading of letters,
correspondence, packages, merchandise, goods and materials of any kind to the
Premises or from them shall be done only at those times, and in such manner and
through those elevators, entrances and corridors as Landlord designates from
time to time.   4.02   Landlord accepts no liability and is hereby relieved and
released by Tenant in respect of the operation of the Delivery Facilities, or
the adequacy thereof, or of the acts or omissions of any person or persons
engaged in the operation thereof, or in the acceptance, holding, handling,
delivery or dispatch of any goods for or on behalf of Tenant, or for any claim
of Tenant by reason of damage, loss, theft or acceptance, holding, handling,
delivery or dispatch, or any error, negligence or delay therein.   4.03  
Landlord may from time to time make and amend regulations for the orderly and
efficient operation of the Delivery Facilities and may require the payment of
reasonable charges for delivery services and demurrage provided by Landlord.

SECTION 5.00 ELECTRICITY AND SERVICES

5.01   Notwithstanding Article 6.02(c) of this Lease, Tenant shall be solely
responsible for all direct and indirect costs relating to the provision of, or
arising under the contract for the supply of, all electricity required in the
Premises, whether or not separately metered. Tenant agrees that it shall not
engage any person to provide utility services to the Premises. Electricity
required for such heating, ventilation, and cooling of the Premises as are
provided by Landlord under Article 6.02(a) of the Lease shall be assessed and
paid as a part of Operating Costs.   5.02   If electricity is not separately
metered to the Premises but is supplied to Tenant through a meter common to
other tenants (or group of tenants) in the Building, then Landlord shall pay the
cost of that electricity and (subject to Article 6.02 of this Lease) apportion
that cost among all tenants supplied through that common meter. Upon receipt of
Landlord’s statement of apportionment, Tenant shall reimburse Landlord for the
amount for which Tenant is shown by the statement to be liable, provided that
Landlord may elect at any time by notice to Tenant to estimate the amount for
which Tenant will be liable and require Tenant to pay that amount in monthly
installments simultaneously with Tenant’s payments of Rent, in which case the
provisions of Article 4.05 of this Lease shall apply. Tenant shall also pay to
Landlord an administration fee equal to fifteen percent (15%) of the amounts
payable by it under this Section.

SECTION 6.00 REDEVELOPMENT AND DEMOLITION

- Page 6 -



--------------------------------------------------------------------------------



 



6.01   Relocation — Common Areas       Landlord may from time to time relocate
or eliminate any Common Areas in whole or in part and may increase or reduce
their dimensions provided that access by Tenant to the Premises from the
elevator lobbies remains available.   6.02   Relocation — Premises      
Landlord shall have the right to relocate the Premises to other premises within
the Complex provided such relocated premises will be of similar or equal quality
and design as the Premises and shall have approximately the same area as the
Premises provided that:

  (a)   after the Commencement Date, such right shall be exercised by giving not
less than sixty (60) days’ notice in writing to Tenant;     (b)   if Landlord
relocates the Premises prior to the Commencement Date, it shall reimburse Tenant
for all expenses already incurred by Tenant in preparing to move into the
Premises to the extent that such expenditure is for items or materials not
usable in the alternate premises;     (c)   if Landlord relocates Tenant after
the Commencement Date, Landlord shall reimburse Tenant for direct costs
associated with the relocation, including, without limitation, packing and
moving costs, reprinting of a limited supply of stationery and supplies and
disconnection and reconnection of telephone and computer equipment and systems
upon receipt of copies of receipted third party invoices for such costs. In no
case will Tenant be reimbursed or compensated for indirect costs including
overhead, overtime charges or loss of profits and Tenant will minimize costs by
re-using all fixtures and trade fixtures from the Premises where it is feasible
to do so in the relocated premises; and     (d)   all terms and conditions of
this Lease shall apply with respect to the relocated premises for the remainder
of the Term.

6.03   Redevelopment       Landlord may construct additional improvements on the
Land or on any adjacent land, may renovate the Building and may add storeys to
the Building. Neither the construction or the demolition by either Landlord or
any other person of any improvement on either the Land or any land adjacent
thereto or within the Building nor the noise, dust, vibration or other
inconvenience or the reduction of light, air or view occasioned by such
construction or demolition shall affect the obligations of Tenant or result in
any liability of Landlord.   6.04   Demolition       Notwithstanding anything
contained in this Lease, Landlord may terminate the Lease at any time if it is
Landlord’s intention to demolish or substantially renovate the Building.
Landlord will give Tenant not less than twelve (12) calendar months’ notice of
such termination.

- Page 7 -



--------------------------------------------------------------------------------



 



SCHEDULE C
RULES AND REGULATIONS

1.   Security       Landlord may from time to time adopt appropriate systems and
procedures for the security or safety of the Building, any persons occupying,
using or entering the same, or any equipment, finishings or contents thereof,
and Tenant shall comply with Landlord’s reasonable requirements relative
thereto.   2.   Locks       Landlord may from time to time install and change
locking mechanisms on entrances to the Building, common areas thereof, and the
Premises, and (unless 24 hour security is provided by the Building) shall
provide to Tenant a reasonable number of keys and replacements therefor to meet
the bona fide requirements of Tenant. In these rules “keys” include any device
serving the same purpose. Tenant shall not add to or change existing locking
mechanisms on any door in or to the Premises without Landlord’s prior written
consent. If with Landlord’s consent, Tenant installs lock(s) incompatible with
the Building master locking system:

  (a)   Landlord, without abatement of Rent, shall be relieved of any obligation
under the Lease to provide any service to the affected areas which require
access thereto,     (b)   Tenant shall indemnify Landlord against any expense as
a result of forced entry thereto which may be required in an emergency, and    
(c)   Tenant shall at the end of the Term and at Landlord’s request remove such
lock(s) at Tenant’s expense.

3.   Return of Keys       At the end of the Term, Tenant shall promptly return
to Landlord all keys for the Building and Premises which are in possession of
Tenant.   4.   Windows       Tenant shall observe Landlord’s rules with respect
to maintaining window coverings at all windows in the Premises so that the
Building presents a uniform exterior appearance, and shall not install any
window shades, screens, drapes, covers or other materials on or at any window in
the Premises without Landlord’s prior written consent. Tenant shall ensure that
window coverings are closed on all windows in the Premises while they are
exposed to the direct rays of the sun.   5.   Repair, Maintenance, Alterations
and Improvements       Tenant shall carry out Tenant’s repair, maintenance,
alterations and improvements in the Premises only during times agreed to in
advance by Landlord and in a manner which will not interfere with the rights of
other tenants in the Building.   6.   Water Fixtures       Tenant shall not use
water fixtures for any purpose for which they are not intended, nor shall water
be wasted by tampering with such fixtures. Any cost or damage resulting from
such misuse by Tenant shall be paid for by Tenant.   7.   Personal Use of
Premises       The Premises shall not be used or permitted to be used for
residential, lodging or sleeping purposes or for the storage of personal effects
or property not required for business purposes.

- Page 1 -



--------------------------------------------------------------------------------



 



8.   Heavy Articles       Tenant shall not place in or move about the Premises
without Landlord’s prior written consent any safe or other heavy article which
in Landlord’s reasonable opinion may damage the Building, and Landlord may
designate the location of any heavy articles in the Premises.   9.   Carpet Pads
      In those portions of the Premises where carpet has been provided directly
or indirectly by Landlord, Tenant shall at its own expense install and maintain
pads to protect the carpet under all furniture having casters other than carpet
casters.   10.   Bicycles, Animals       Tenant shall not bring any animals or
birds into the Building, and shall not permit bicycles or other vehicles inside
or on the sidewalks outside the Building except in areas designated from time to
time by Landlord for such purposes.   11.   Deliveries       Tenant shall ensure
that deliveries of materials and supplies to the Premises are made through such
entrances, elevators and corridors and at such times as may from time to time be
designated by Landlord, and shall promptly pay or cause to be paid to Landlord
the cost of repairing any damage in the Building caused by any person making
such deliveries.   12.   Furniture and Equipment       Tenant shall ensure that
furniture and equipment being moved into or out of the Premises is moved through
such entrances, elevators and corridors and at such times as may from time to
time be designated by Landlord, and by movers or a moving company approved by
Landlord, and shall promptly pay or cause to be paid to Landlord the cost of
repairing any damage in the Building caused thereby.   13.   Solicitations      
Landlord reserves the right to restrict or prohibit canvassing, soliciting or
peddling in the Building.   14.   Food and Beverages       Only persons approved
from time to time by Landlord may prepare, solicit orders for, sell, serve or
distribute foods or beverages in the Building, or use the elevators, corridors
stairwells, balconies or other common areas for any such purpose. Except with
Landlord’s prior written consent and in accordance with arrangements approved by
Landlord, Tenant shall not permit on the Premises the use of equipment for
dispensing food or beverages or for the preparation, solicitation of orders for,
sale, serving or distribution of food or beverages.   15.   Refuse       Tenant
shall place all refuse in proper receptacles provided by Tenant at its expense
in the Premises or in receptacles (if any) provided by Landlord for the
Building, and shall keep sidewalks and driveways outside the Building, and
lobbies, corridors, stairwells, ducts and shafts of the Building, free of all
refuse.   16.   Obstructions       Tenant shall not obstruct or place anything
in or on the sidewalks or driveways outside the Building or in the lobbies,
corridors, stairwells, balconies or other common areas of the Building, or use
such locations for any purpose except access to and exit from the Premises
without Landlord’s prior written consent. Landlord may

- Page 2 -



--------------------------------------------------------------------------------



 



remove at Tenant’s expense any such obstruction or thing (unauthorized by
Landlord) without notice or obligation to Tenant.

17.   Dangerous or Immoral Activities       Tenant shall not make any use of the
Premises which involves the danger of injury to any person, nor shall the same
be used for any immoral purpose.   18.   Proper Conduct       Tenant shall not
conduct itself in any manner which is inconsistent with the character of the
Building as a first quality building or which will impair the comfort and
convenience of other tenants in the Building.   19.   Employees, Agents and
Invitees       In these Rules and Regulations, Tenant includes the employees,
agents, invitees and licensees of Tenant and others permitted by Tenant to use
or occupy the Premises.   20.   ATM and Vending Machines       The Tenant shall
not have the right to install automatic teller machines (ATMs) or vending
machines in the Premises.

- Page 3 -



--------------------------------------------------------------------------------



 



SCHEDULE D
SUPPLEMENTAL TERMS AND CONDITIONS
Article 21.01 Required Conditions
For the purposes of this Lease, Tenant agrees that the following shall
constitute the required conditions (the “Required Conditions”):

(a)   execution and delivery of the Lease by Tenant and Landlord;   (b)   Tenant
has paid all Rent as and when due and punctually observed and performed the
terms, covenants and conditions contained in the Lease throughout the Term to
the applicable date;   (c)   The Ultimate Software Group of Canada, Inc. is in
possession and physical occupancy of the whole of the Premises; and   (d)  
there has not been a Transfer, except where the Transfer occurs as a result of
trading in the shares of Tenant listed on a recognized stock exchange in Canada
or the United States.

Article 21.02 Landlord’s Work
Prior to the Commencement Date, Landlord, at its expense, shall:

–   supply and install new carpet from selection of Landlord’s standard samples;
  –   touch up existing paint;   –   in Landlord’s sole opinion, acting
reasonably, replace cracked or stained ceiling tiles;   –   ensure all existing
ceiling lights are in good working order.

Landlord shall complete work (the “Landlord’s Work”) in the Premises using the
standard finishes for the Building. Tenant shall bear the cost of any changes to
Landlord’s Work requested by Tenant, and Landlord shall not be responsible for
any delays caused as a result of such changes.
Tenant shall use all reasonable efforts to assist Landlord in completing
Landlord’s Work in accordance with a schedule for completion of Landlord’s Work
as established by Landlord. Landlord shall not be responsible for, and the
Commencement Date shall not be delayed due to, any delays caused by Tenant’s
failure to agree to or act in accordance with said schedule.
Article 21.03 Early Occupancy
Notwithstanding Article 3.02 and provided Tenant has executed and delivered the
Lease, the Premises are vacant and Landlord’s Work has been substantially
completed, and Tenant has delivered to Landlord a certificate of insurance
indicating that a policy of Tenant’s insurance for the Premises, as described in
the Lease, is in full force and effect, Tenant will be permitted non-exclusive
access to the Premises prior to the Commencement Date to carry out Tenant’s
Work. During this time, Tenant shall not be responsible for the payment of
Annual Rent, Operating Costs and Taxes but all other terms and conditions of the
Lease shall apply.
Article 21.04 Parking
Provided the Required Conditions have been met, Landlord shall make provision
for and Tenant shall take one (1) reserved stall in the underground Parking
Facilities for the Term of the Lease; and, subject to availability, one
(1) unreserved stall in the underground Parking Facilities on a month to month
basis. Tenant will sign Landlord’s standard form of parking agreement which
provides for market parking rates as they prevail from time to time.

- Page 1 -



--------------------------------------------------------------------------------



 



Article 21.05 Indemnity
Tenant acknowledges and agrees that it will cause its parent company, The
Ultimate Software Group, Inc., to execute Landlord’s standard form of Indemnity
Agreement, attached hereto as Schedule E, prior to Tenant occupying the
Premises.
Article 21.06 Deposit
Landlord acknowledges receipt of a deposit in the amount of thirty thousand
dollars ($30,000.00) which will be held without interest and credited, until
exhausted, against Rent as it becomes due. Landlord will not be liable on
account of the Deposit if it transfers it, or credits it, to a purchaser of the
Building.

- Page 2 -



--------------------------------------------------------------------------------



 



SCHEDULE “E”
INDEMNITY AGREEMENT
DATE: August 22, 2006
BETWEEN:
OMERS Realty Corporation
CPP Investment Board Real Estate Holdings Inc.
(“Landlord”)
AND
The Ultimate Software Group, Inc.
(“Indemnifier”)
IN CONSIDERATION OF the sum of two dollars and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Indemnifier hereby agrees as follows:

1.   DEFINITIONS

In this Agreement:

  (a)   “Building” means 20 Bay Street located in the City of Toronto.
    (b)   “Lease” means the lease between Landlord and Tenant dated August 22,
2006 covering the Premises.     (c)   “Premises” means 2,251 square feet of
space on the 14th floor of the Building, as shown hatched on Schedule A hereto.
    (d)   “Tenant” means The Ultimate Software Group of Canada, Inc.     (e)  
All other capitalized words and phrases, unless otherwise defined herein, have
the meanings attributed to them in the Lease.

2.   INDEMNIFIER’S OBLIGATIONS

  a)   Throughout the Term of the Lease and any extension or renewal,
Indemnifier will (i) promptly pay all Rent and any other amounts payable by
Tenant under the Lease, whether to Landlord or anyone else; (ii) promptly
perform each and every monetary and financial obligation of Tenant under the
Lease; and (iii) indemnify and protect Landlord from any losses or costs
incurred by Landlord (including legal fees) if Tenant fails to pay the Rent or
other amounts or to perform any of its obligations under the Lease.        
Notwithstanding anything else contained in this Agreement and the Lease, the
aggregate liability hereunder of the Indemnifier shall be limited to the maximum
amount of four hundred thousand Dollars ($400,000.00) which shall decline on a
straight line basis to zero over the initial Term of the Lease (“Aggregate
Liability”), with respect to the Tenant’s observance and performance of all
terms, covenants and conditions contained in the Lease.


- Page 1 -



--------------------------------------------------------------------------------



 



  b)   Indemnifier acknowledges and agrees that it is primarily liable to the
Landlord and that it is entering into this Agreement as principal and not as a
surety.     c)   Indemnifier agrees that it is jointly and severally liable with
Tenant under the Lease and Landlord may proceed against Indemnifier as if
Indemnifier was named as Tenant under the Lease.

3.   SURVIVAL OF OBLIGATIONS

  a)   Even if there is a disaffirmance, disclaimer, repudiation, rejection or
termination of the Lease (as a result of court proceedings or otherwise), or a
surrender of the Lease which Landlord did not accept in writing, which occurs
prior to the originally specified expiry date of the Term, Indemnifier will
remain obligated under this Agreement. Subject to the Aggregate Liability,
Indemnifier will, in such event and at Landlord’s sole option, be treated as
though it was the tenant under the terms of the Lease for the balance of the
Term. Indemnifier’s obligations in such event, however, are not subject to the
Landlord granting the Indemnifier a lease as aforesaid.     b)   This indemnity
is absolute and unconditional. Subject to the Aggregate Liability, Indemnifier’s
liability will only be released by full payment of all amounts expressed in the
Lease to be payable by Tenant for the Term and the full performance of all
obligations on the part of Tenant expressed in the Lease to be performed by the
Tenant for the Term. Indemnifier’s obligations under this Agreement will not be
affected by (i) any modifications to Landlord’s or Tenant’s rights or
obligations under the Lease; (ii) the fact that Landlord does not enforce any of
the terms of the Lease; (iii) any assignment of the Lease by Tenant or by any
trustee, receiver or liquidator; (iv) any consent which Landlord gives to any
Transfer; (v) any waiver by Tenant of its rights under the Lease; (vi) any
additional security accepted by Landlord from Tenant; (vii) the expiry of the
Term; (viii) the release or discharge of Tenant or any other person liable under
the Lease by landlord or in any receivership, bankruptcy, winding-up or other
creditors’ proceedings or by operation of law; or (ix) lack of notice of any of
the foregoing.     c)   Indemnifier’s obligations will not be affected by any
repossession of the Premises by Landlord, except that if Landlord re-lets the
Premises then the payments received by Landlord (after deducting all costs and
expenses of repossessing and reletting the Premises) will be credited by
Landlord against Indemnifier’s obligations under this Agreement. Indemnifier’s
obligations will continue to apply to the periods before and after the release
or discharge as if it had not occurred.

4.   NOTICES

Landlord is not required to notify Indemnifier that Landlord has accepted this
Agreement or that Tenant has failed to perform any of its obligations under the
Lease. Nevertheless, if Landlord wishes to send any notice to the Indemnifier,
it will deliver it or mail it by prepaid registered mail addressed to
Indemnifier at 2000 Ultimate Way, Weston, Florida, U.S.A., 33326 or, at
Landlord’s option, at the Premises. Any notice will be considered to have been
given on the day it was delivered, or if mailed, three (3) days after the date
it was mailed. Indemnifier may notify Landlord in writing of a substitute
address for the above address. If two or more parties are named as Indemnifier,
Landlord may give any notice to be given to Indemnifier to only one of the
parties, and in doing so all of them will be considered to have been notified.
No notice given by email or by other similar electronic means will be considered
to have been given in writing.

5.   LANDLORD’S RIGHTS

  a)   If there is a default under the Lease or under this Agreement, Landlord
will not be required to (i) proceed against or pursue anything against Tenant
first; (ii) proceed against any security of Tenant held by Landlord; or
(iii) pursue any other remedy whatsoever. Indemnifier is not a mere guarantor;
Indemnifier is primarily responsible for Tenant’s obligations under the Lease.  
  b)   Even though Landlord may have already taken action against Indemnifier
under this Agreement because of a default under the Lease, and whether or not
that action has succeeded or been completed, Landlord may take further action
against Indemnifier under this Agreement if there is any further default under
the Lease.

- Page 2 -



--------------------------------------------------------------------------------



 



6.   JOINT AND SEVERAL LIABILITY

If two or more parties are named as Indemnifier, each party is jointly and
severally responsible for the obligations of Indemnifier.

7.   ACKNOWLEDGEMENT

The Indemnifier acknowledges receipt of a copy of the Lease.

8.   GOVERNING LAW

This Lease shall be governed by and construed under the laws of the jurisdiction
in which the Building is located, and its provisions shall be construed as a
whole according to their common meaning and not strictly for or against Landlord
or Indemnifier.

9.   BINDING EFFECT

This Agreement shall enure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, trustees, administrators,
successors and assigns, as the case may be.
IN WITNESS WHEREOF the parties have signed and sealed this Agreement.

                  LANDLORD:   INDEMNIFIER:     OMERS Realty Corporation and  
The Ultimate Software Group, Inc.     CPP Investment Board Real Estate Holdings
Inc.             by their agent (without personal liability)             OPGI
Management GP Inc. as general partner of the             OPGI Management Limited
Partnership            
 
      Per :        
 
       
 
   
Per:
      Name:        
 
 
 
Authorized Signing Officer   Title :        
 
               
 
      Per:        
Per:
      Name:
 
    
 
 
 
Authorized Signing Officer   Title :        
 
                        Having authority to bind the corporation.    
 
                Having authority to bind the corporation.            

- Page 3 -